Exhibit 10.1

 

EXECUTION VERSION

 

$285,000,000

 

ACQUISITION CO. LANZA PARENT

10% Senior Secured Notes due 2017

(Stage I)

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.

10% Senior Secured Notes due 2017

(Stage II)

 

PURCHASE AGREEMENT

 

March 22, 2011

 

JEFFERIES & COMPANY, INC.
  As Representative of the
  Initial Purchasers listed in
  Schedule I hereto
c/o Jefferies & Company, Inc.
520 Madison Avenue
New York, New York  10022

 

Ladies and Gentlemen:

 

KRATOS DEFENSE & SECURITY SOLUTIONS, INC., a Delaware corporation (“Kratos” or
the “Stage II Issuer”), Acquisition Co. Lanza Parent, a Delaware corporation and
wholly owned subsidiary of Kratos (“Intermediate Holdings” or the “Stage I
Issuer” and, together with the Stage II Issuer, the “Issuers”) and Lanza
Acquisition Co., a Delaware corporation and a wholly owned subsidiary of
Intermediate Holdings (“Acquisition Co.”) hereby agree with you as follows:

 

1.                                      Issuance of Notes.  Subject to the terms
and conditions herein contained, the Stage I Issuer proposes to issue and sell
to Jefferies & Company, Inc. (“Jefferies”), KeyBanc Capital Markets Inc. (“Key”)
and Oppenheimer & Co. Inc. (“Oppenheimer” and, together with Jefferies and Key,
the “Initial Purchasers”) $285,000,000 in aggregate principal amount of 10%
Senior Secured Notes due 2017 (each, a “Stage I Note” and, collectively, the
“Stage I Notes”) in each case, in an aggregate principal amount of Stage I Notes
set forth opposite the name of such Initial Purchaser on Schedule I hereto.  The
Stage I Notes will be issued pursuant to an indenture (the “Stage I Indenture”),
to be dated as of March 25, 2011, by and among the Stage I Issuer, Acquisition
Co. and Wilmington Trust FSB (“Wilmington”), as trustee (in such capacity, the
“Stage I Trustee”) and collateral agent (in such capacity, the “Stage I
Collateral Agent”).  The proceeds of the Stage I Notes will be used to finance
the acquisition by Acquisition Co. of all of the outstanding shares of common
stock of Herley Industries, Inc. and its subsidiaries (each, a “Herley Entity”
and collectively, “Herley”) pursuant to the Agreement and Plan of Merger, dated
as of February 7, 2011 (the “Merger Agreement”), among Kratos, Acquisition Co.
and Herley Industries, Inc. (the “Acquisition”), as well as to pay related fees
and expenses, as described

 

--------------------------------------------------------------------------------


 

under the captions “Use of Proceeds” and “The Transactions” in the Final
Offering Memorandum.  The Stage I Notes will be guaranteed (the “Stage I
Guarantees” and, together with the Stage I Notes, the “Stage I Securities”) by
all of the Stage I Issuer’s existing and future direct and indirect Domestic
Subsidiaries (other than Herley and its Domestic Subsidiaries until the
fifteenth business day following the consummation of the Acquisition).  For
purposes of this Agreement, Acquisition Co. and each of the Herley Entities
(upon their becoming parties hereto pursuant to Section 7(g)) are collectively
referred to as the “Stage I Guarantors.”  Capitalized terms used, but not
defined herein, shall have the meanings set forth in the “Description of the
Stage I Notes” section of the Final Offering Memorandum (as hereinafter
defined).

 

On February 7, 2011, Kratos entered into an amendment to its credit agreement,
dated as of May 29, 2010, among Kratos, the guarantors party thereto and the
various lenders party thereto (as amended and supplemented from time to time,
the “Credit Agreement”) to permit, among other things, the exchange of all of
the outstanding Stage I Notes for its 10% Senior Secured Notes due 2017 (the
“Stage II Notes” and, together with the Stage I Notes, the “Notes”) in an
aggregate principal amount equal to the aggregate principal amount of such Stage
I Notes to be issued under that certain indenture (the “Existing Kratos
Indenture” and, together with the Stage I Indenture, the “Indentures”), dated as
of May 19, 2010, among Kratos, the guarantors party thereto (the “Stage II
Guarantors” and, together with the Stage I Guarantors, the “Guarantors”) and
Wilmington, as trustee (in such capacity, the “Stage II Trustee” and, together
with the Stage I Trustee, the “Trustee”) and collateral agent (in such capacity,
the “Stage II Collateral Agent” and, together with the Stage I Collateral Agent,
the “Collateral Agent”) and the consummation of the Acquisition.

 

On February 11, 2011, Kratos raised approximately $61.1 million in net proceeds
from a public equity offering of its shares of common stock (the “Equity
Offering”).

 

If more than a majority but less than 90% of all of the outstanding common
shares of Herley have been validly tendered (on a fully-diluted basis) and not
withdrawn pursuant to the tender offer for such shares launched by Acquisition
Co. on February 25, 2011 (the “Tender Offer”) and purchased promptly after the
closing of the Offering (the “Escrow Condition”), the Stage I Issuer will be
required to place the net proceeds of the Offering, together with a $45.0
million capital contribution from Kratos to the Stage I Issuer made on the date
of the consummation of the Offering, that remain following the application of
such proceeds and contribution to purchase the shares of Herley tendered in the
Tender Offer and pay fees and expenses in connection with the Offering and the
Acquisition (the “Required Escrow Deposit”) into an escrow account that is a
trust account, maintained by the Escrow Agent as a securities account (the
“Escrow Account”) to secure the Stage I Notes pursuant to the escrow and
security agreement, to be dated as of March 25, 2011 (the “Escrow Agreement”),
among the Stage I Issuer, the Stage I Trustee and Wilmington, as escrow agent
(the “Escrow Agent”).

 

Promptly following the consummation of the Acquisition, (i) the Stage I Issuer
will merge with and into Kratos at which time Kratos will pursuant to a
supplemental indenture to the Stage I Indenture assume the obligations of
Intermediate Holdings under the Stage I Notes and the Stage I Indenture
Documents and become the Stage I Issuer under the Stage I Indenture and (ii)
Kratos, as the Stage I Issuer, will redeem all of the Stage I Notes by issuing
in exchange therefor the Stage II Notes to be issued under the Existing Kratos
Indenture in an aggregate

 

2

--------------------------------------------------------------------------------


 

principal amount equal to the aggregate principal amount of such Stage I Notes
(the “Stage II Notes Exchange Redemption”).  The Stage II Notes will form part
of the same issue as, and be treated as a single class with, Kratos’ previously
issued $225,000,000 10% Senior Secured Notes due 2017 (the “Existing Kratos
Notes” and, together with the Stage II Notes, the “Kratos Notes”) issued under
the Existing Kratos Indenture.  The Stage II Notes will be guaranteed by all of
Kratos’ existing and future direct and indirect Domestic Subsidiaries (other
than Discontinued Subsidiaries (as defined under the caption “Description of the
Stage II Notes” in the Final Offering Memorandum) but including, for the
avoidance of doubt, Herley (other than Foreign Subsidiaries (as defined under
the caption “Description of the Stage II Notes” in the Final Offering
Memorandum)) (the “Stage II Guarantees” and, together with the Stage II Notes,
the “Stage II Securities” and, together with the Stage I Securities, the
“Securities”).

 

The Stage I Notes will be offered and sold to the Initial Purchasers pursuant to
an exemption from the registration requirements of the Securities Act of 1933,
as amended, and the rules and regulations of the Securities and Exchange
Commission (the “SEC”) thereunder (collectively, the “Securities Act”). Upon
original issuance thereof, and until such time as the same is no longer required
under the applicable requirements of the Securities Act, the Stage I Notes shall
bear the legends set forth in the final offering memorandum, dated the date
hereof (the “Final Offering Memorandum”).  Further, upon original issuance of
the Stage II Notes in connection with the Stage II Notes Exchange Redemption,
and until such time as the same is no longer required under the applicable
requirements of the Securities Act, the Stage II Notes shall bear the legends
set forth in the Final Offering Memorandum.  The Issuers have prepared a
preliminary offering memorandum, dated March 21, 2011 (the “Preliminary Offering
Memorandum”), (ii) a pricing term sheet, dated the date hereof, attached hereto
as Schedule II, which includes pricing terms and other information with respect
to the Stage I Notes (the “Pricing Supplement”), and (iii) the Final Offering
Memorandum, in each case, relating to the offer and sale of the Stage I Notes
(the “Offering”).  All references in this Agreement to the Preliminary Offering
Memorandum, the Time of Sale Document or the Final Offering Memorandum include,
unless expressly stated otherwise, (i) all amendments or supplements thereto,
(ii) all documents, financial statements and schedules and other information
contained, incorporated by reference or deemed incorporated by reference therein
(and references in this Agreement to such information being “contained,”
“included” or “stated” (and other references of like import) in the Preliminary
Offering Memorandum, the Time of Sale Document or the Final Offering Memorandum
shall be deemed to mean all such information contained, incorporated by
reference or deemed incorporated by reference therein), (iii) any electronic
Time of Sale Document or Final Offering Memorandum and (iv) any offering
memorandum “wrapper” to be used in connection with offers to sell, solicitations
of offers to buy or sales of the Stage I Notes in non-U.S. jurisdictions.  The
Preliminary Offering Memorandum and the Pricing Supplement are collectively
referred to herein as the “Time of Sale Document.”

 

2.                                      Terms of Offering.  The Initial
Purchasers have advised the Issuers, and the Issuers understand, that the
Initial Purchasers will make offers to sell (the “Exempt Resales”) some or all
of the Stage I Notes purchased by the Initial Purchasers hereunder on the terms
set forth in the Final Offering Memorandum to persons (the “Subsequent
Purchasers”) whom the Initial Purchasers reasonably believe (i) are “qualified
institutional buyers” (“QIBs”) (as defined in Rule 144A under the Securities
Act), or (ii) are not “U.S. persons” (as defined in Regulation S

 

3

--------------------------------------------------------------------------------


 

under the Securities Act) and in compliance with the laws applicable to such
persons in jurisdictions outside of the United States.

 

Pursuant to the terms of the Stage I Collateral Agreements as defined under the
caption “Description of the Stage I Notes” in the Final Offering Memorandum (the
“Stage I Collateral Agreements”), until the consummation of the Acquisition and
until Herley is required by the Stage I Indenture to pledge its assets (as
described in the “Description of the Stage I Notes” section of the Final
Offering Memorandum), all of the obligations under the Stage I Securities and
the Stage I Indenture will be secured by a pledge of the shares of Acquisition
Co., the remaining cash proceeds deposited in the Escrow Account, if any,
received in the Offering and Acquisition Co.’s rights under the Merger
Agreement.  Upon consummation of the Stage II Notes Exchange Redemption, all of
the obligations under the Stage II Securities and the Existing Kratos Indenture
will be secured by a lien and security interest in substantially all of the
assets of Kratos and the Stage II Guarantors pursuant to the terms of the Stage
II Collateral Agreements as defined under the caption “Description of the Stage
II Notes” in the Final Offering Memorandum (the “Stage II Collateral Agreements”
and, together with the Stage I Collateral Agreements, the “Collateral
Agreements”).

 

Holders of the Notes (including Subsequent Purchasers) will have the
registration rights set forth in the registration rights agreement applicable to
the Stage I Notes and, if the Stage II Notes Exchange Redemption has been
consummated, the Stage II Notes (the “Registration Rights Agreement”), which
will be in a form to be agreed upon but to be substantially consistent with the
registration rights agreement entered into in connection with the issuance of
the Existing Kratos Notes with such conforming changes as are necessary to
reflect the Registration Rights Agreement’s applicability to the Stage I Notes
and the Stage II Notes, to be executed on and dated as of the Closing Date (as
hereinafter defined). Pursuant to the Registration Rights Agreement, the
Issuers, Acquisition Co., the Stage II Guarantors (and following the execution
and delivery of the joinder agreement thereto, Herley), will agree, among other
things, to file with the SEC (a) a registration statement under the Securities
Act (the “Exchange Offer Registration Statement”) relating to notes to be
offered in exchange for the Stage I Notes or, if the Stage II Notes Exchange
Redemption has been consummated, the Stage II Notes, as applicable (the
“Exchange Notes”), and guarantees to be offered in exchange for the Stage I
Guarantees or, if the Stage II Notes Exchange Redemption has been consummated,
the Stage II Guarantees, as applicable (the “Exchange Guarantees”), which shall
be identical to the Stage I Securities or the Stage II Securities, as the case
may be, except that the Exchange Notes and Exchange Guarantees shall have been
registered pursuant to the Exchange Offer Registration Statement and will not be
subject to restrictions on transfer or contain additional interest provisions,
(such offer to exchange being referred to as the “Exchange Offer”), and/or (b)
under certain circumstances, a shelf registration statement pursuant to Rule 415
under the Securities Act (the “Shelf Registration Statement”) relating to the
resale by certain holders of the Stage I Notes or, if the Stage II Notes
Exchange Redemption has been consummated, the Stage II Notes, as applicable. If
required under the Registration Rights Agreement, the Stage I Issuer or, if the
Stage II Notes Exchange Redemption has been consummated, the Stage II Issuer,
will issue Exchange Notes to the Initial Purchasers (the “Private Exchange
Notes”).  If the Stage I Issuer or the Stage II Issuer, as applicable, fails to
satisfy its obligations under the Registration Rights Agreement, the Stage I
Issuer or the Stage II Issuer, as applicable, will be required to pay additional
interest to the holders of the Stage I Notes or, if the Stage II Notes Exchange

 

4

--------------------------------------------------------------------------------


 

Redemption has been consummated, the Stage II Notes, under certain circumstances
to be set forth in the Registration Rights Agreement.

 

This Agreement, the Indentures, the Collateral Agreements, the Registration
Rights Agreement, the Notes, the Guarantees, the Escrow Agreement, the
Engagement Letter dated February 7, 2011 (the “Engagement Letter”) between
Kratos, Jefferies, Key and Oppenheimer, the Exchange Notes, the Exchange
Guarantees and the Private Exchange Notes are collectively referred to herein as
the “Documents”, and the transactions contemplated hereby and thereby are
collectively referred to herein as the “Transactions.”  Nothing in this
Agreement should be read to limit or otherwise modify the terms and provisions
of the Engagement Letter, provided that, in the event any terms of the
Engagement Letter are inconsistent with or contradict any terms of this
Agreement, this Agreement shall govern.

 

3.                                      Purchase, Sale and Delivery.  On the
basis of the representations, warranties, agreements and covenants herein
contained and subject to the terms and conditions herein set forth, the Stage I
Issuer agrees to issue and sell to the Initial Purchasers, and the Initial
Purchasers agree to purchase from the Stage I Issuer, the Stage I Securities at
a purchase price of 104.0575% of the aggregate principal amount thereof. 
Delivery to the Initial Purchasers of and payment for the Stage I Securities
shall be made at a closing (the “Closing”) to be held at 10:00 a.m., New York
time, on March 25, 2011 (the “Closing Date”) at the New York offices of White &
Case LLP (or such other place as shall be reasonably acceptable to the Initial
Purchasers); provided, however, that if the Closing has not taken place on the
Closing Date because of a failure to satisfy one or more of the conditions
specified in Section 7 hereof and this Agreement has not otherwise been
terminated by the Initial Purchasers in accordance with its terms, “Closing
Date” shall mean 10:00 a.m. New York time on the first business day following
the satisfaction (or waiver) of all such conditions after notification by Kratos
to the Initial Purchasers of the satisfaction (or waiver) of such conditions.

 

The Stage I Issuer shall deliver to the Initial Purchasers one or more
certificates representing the Stage I Securities in definitive form, registered
in such names and denominations as the Initial Purchasers may request, against
payment by the Initial Purchasers of the purchase price therefor by immediately
available federal funds bank wire transfer to such bank account or accounts as
the Stage I Issuer shall designate to the Initial Purchasers at least two
business days prior to the Closing.  The certificates representing the Stage I
Securities in definitive form shall be made available to the Initial Purchasers
for inspection at the New York offices of White & Case LLP (or such other place
as shall be reasonably acceptable to the Initial Purchasers) not later than
10:00 a.m. New York time, one business day immediately preceding the Closing
Date. Stage I Securities to be represented by one or more definitive global
securities in book-entry form will be deposited on the Closing Date, by or on
behalf of the Stage I Issuer, with The Depository Trust Company (“DTC”) or its
designated custodian, and registered in the name of Cede & Co.  It is understood
that each Initial Purchaser has authorized Jefferies, for its account, to accept
delivery of, receipt for, and make payment of the purchase price for, the Stage
I Notes which it has agreed to purchase. Jefferies, individually and not as
representatives of the Initial Purchasers, may (but shall not be obligated to)
make payment of the purchase price for the Stage I Notes to be purchased by any
Initial Purchaser whose funds have not been received by the Closing Date, but
such payment shall not relieve such Initial Purchaser from its obligations
hereunder.

 

5

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties of the
Issuers and the Guarantors.  Each of the Issuers and the Guarantors, jointly and
severally, represents and warrants to, and agrees with, each of the Initial
Purchasers that, as of the date hereof and as of the Closing Date:

 

(a)                                  Offering Materials Furnished to Initial
Purchasers.  The Issuers have delivered to the Initial Purchasers the Time of
Sale Document, the Final Offering Memorandum and each Company Additional Written
Communication (as hereinafter defined) in such quantities and at such places as
the Initial Purchasers have reasonably requested.

 

(b)                                 Limitation on Offering Materials.  Neither
of the Issuers has prepared, made, used, authorized, approved or distributed and
will not, and will not cause or allow its agents or representatives to, prepare,
make, use, authorize, approve or distribute any written communication that
constitutes an offer to sell or a solicitation of an offer to buy the
Securities, or otherwise is prepared to market the Securities, other than (i)
the Time of Sale Document, (ii) the Final Offering Memorandum and (iii) any
marketing materials (including any roadshow or investor presentation materials)
or other written communications, in each case used in accordance with Section
5(c) hereof (each such communication by the Issuers or their respective agents
or representatives described in this clause (iii), a “Company Additional Written
Communication”).

 

(c)                                  No Material Misstatement or Omission.  (i)
The Time of Sale Document, as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) the Final Offering Memorandum, as of the date
thereof, did not, and at the Closing Date, will not include any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (iii) each such Company Additional Written
Communication, when taken together with the Time of Sale Document, at the time
such Company Additional Written Communication was made did not, and, at the
Closing Date, will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, except in each
case that the representations and warranties set forth in this paragraph do not
apply to statements or omissions made in reliance upon and in conformity with
information relating to the Initial Purchasers and furnished to the Issuers in
writing by the Initial Purchasers expressly for use in the Time of Sale Document
or the Final Offering Memorandum as set forth in Section 13.  No injunction or
order has been issued that either (i) asserts that any of the Transactions is
subject to the registration requirements of the Securities Act or (ii) would
prevent or suspend the issuance or sale of any of the Securities or the use of
the Time of Sale Document or the Final Offering Memorandum in any jurisdiction.
No statement of material fact included in the Final Offering Memorandum has been
omitted from the Time of Sale Document, and no statement of material fact
included in the Time of Sale Document has been omitted from the Final Offering
Memorandum. “Applicable Time” means 2:25 p.m., New York City time, on the date
hereof or such other time as may be agreed upon in writing by Kratos and
Jefferies.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Documents Incorporated by Reference.  The
documents incorporated or deemed to be incorporated by reference in the Time of
Sale Document and the Final Offering Memorandum, at the time they were or
hereafter are filed with the SEC, complied and will comply, in all material
respects with the requirements of the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC thereunder (collectively, the
“Exchange Act”).  There are no contracts or other documents required to be
described in such incorporated documents or to be filed as exhibits to such
incorporated documents which have not been described or filed as required.

 

(e)                                  Reporting Compliance.  Kratos is subject
to, and is in compliance in all material respects with, the reporting
requirements of Section 13 and Section 15(d), as applicable, of the Exchange
Act.

 

(f)                                    Preparation of the Financial Statements. 
The audited consolidated financial statements and related notes of each of
Herley, Kratos, Gichner Holdings, Inc. and its subsidiaries (“Gichner”) and
Henry Bros. Electronics Inc. and its subsidiaries (“Henry Bros.”) contained in
the Time of Sale Document and the Final Offering Memorandum (the “Financial
Statements”) present fairly in all material respects the financial position,
results of operations and cash flows of each of Herley, Kratos, Gichner and
Henry Bros. and their respective consolidated Subsidiaries as of the respective
dates and for the respective periods to which they apply and have been prepared
in accordance with generally accepted accounting principles of the United States
(“GAAP”), applied on a consistent basis throughout the periods involved and the
applicable requirements of Regulation S-X. The financial data set forth under
the captions “Summary Historical and Pro Forma Combined Financial Data,”
“Unaudited Pro Forma Combined Financial Information of Kratos” and “Selected
Consolidated Financial Data of Kratos” in the Time of Sale Document and the
Final Offering Memorandum with respect to Kratos and its consolidated
Subsidiaries has been prepared on a basis consistent with that of the Financial
Statements and present fairly in all material respects the financial position
and results of operations of Kratos and its consolidated Subsidiaries as of the
respective dates and for the respective periods indicated. The financial data
set forth under the captions “Summary Historical and Pro Forma Combined
Financial Data,” “Summary Consolidated Historical Financial Data of Herley,”
“Unaudited Pro Forma Combined Financial Information of Kratos” and “Selected
Consolidated Financial Data of Herley” in the Time of Sale Document and the
Final Offering Memorandum with respect to Herley has been prepared on a basis
consistent with that of the Financial Statements and present fairly in all
material respects the financial position and results of operations of Herley as
of the respective dates and for the respective periods indicated. The financial
data set forth under the captions “Summary Historical and Pro Forma Combined
Financial Data” and “Unaudited Pro Forma Combined Financial Information of
Kratos” in the Time of Sale Document and the Final Offering Memorandum with
respect to Gichner has been prepared on a basis consistent with that of the
Financial Statements and present fairly in all material respects the financial
position and results of operations of Gichner as of the respective dates and for
the respective periods indicated. The financial data set forth under the
captions “Summary Historical and Pro Forma Combined Financial Data” and
“Unaudited Pro Forma Combined Financial Information of Kratos” in the Time of
Sale Document and the Final Offering Memorandum with respect to

 

7

--------------------------------------------------------------------------------


 

Henry Bros. has been prepared on a basis consistent with that of the Financial
Statements and present fairly in all material respects the financial position
and results of operations of Henry Bros. as of the respective dates and for the
respective periods indicated. The unaudited pro forma financial information and
related notes of Kratos and its Subsidiaries contained in the Time of Sale
Document and the Final Offering Memorandum have been prepared in accordance with
the applicable requirements of Regulation S-X and have been properly presented
on the bases described therein, and give effect to assumptions used in the
preparation thereof are reasonable basis and in good faith and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein.  All other financial, statistical and market
and industry data and forward-looking statements (within the meaning of Section
27A of the Securities Act and Section 21E of the Exchange Act) contained in the
Time of Sale Document and the Final Offering Memorandum are fairly and
accurately presented, are based on or derived from sources that Kratos believes
to be reliable and accurate and are presented on a reasonable basis.  No other
financial statements or supporting schedules are required to be included in the
Time of Sale Document or the Final Offering Memorandum.

 

(g)                                 Disclosure Controls and Procedures.  Kratos
and its Subsidiaries maintain an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that information required to be disclosed by Kratos in reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms,
including controls and procedures designed to ensure that such information is
accumulated and communicated to Kratos’ management as appropriate to allow
timely decisions regarding required disclosure.  Kratos and its Subsidiaries
have carried out evaluations of the effectiveness of their disclosure controls
and procedures as required by Rule 13a-15 of the Exchange Act.  The statements
relating to disclosure controls and procedures made by the principal executive
officers (or their equivalents) and principal financial officers (or their
equivalents) of Kratos in the certifications required by the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith are
complete and correct.

 

(h)                                 Independent Accountants of Kratos.  Grant
Thornton LLP, who have certified and expressed their opinion with respect to the
consolidated financial statements of Kratos and its Subsidiaries including the
related notes thereto and supporting schedules contained in the Time of Sale
Document and the Final Offering Memorandum, is (i) an independent registered
public accounting firm with respect to Kratos and its Subsidiaries within the
applicable rules and regulations adopted by the SEC and as required by the
Securities Act, (ii) to the knowledge of Kratos, after due inquiry, in
compliance with the applicable requirements relating to the qualification of
accountants Regulation S-X and (iii) to the knowledge of Kratos, after due
inquiry, a registered public accounting firm as defined by the Public Company
Accounting Oversight Board (United States) whose registration has not been
suspended or revoked and who has not requested such registration to be
withdrawn.

 

(i)                                     Independent Accountants of Herley. (i)
Grant Thornton LLP, who have certified and expressed their opinion with respect
to the consolidated balance sheet of Herley as of

 

8

--------------------------------------------------------------------------------


 

August 1, 2010 and the related consolidated statements of operations,
shareholders’ equity and cash flows for the fifty-two week period then ended,
and (ii) Marcum LLP, who have certified and expressed their opinion with respect
to the balance sheet of Herley as of August 2, 2009 and the related consolidated
statements of operations, shareholders’ equity and cash flows for the fifty-two
weeks ended August 2, 2009 and the fifty-three weeks ended August 3, 2008, each
as contained in the Time of Sale Document and the Final Offering Memorandum, are
each, to the knowledge of Kratos, after due inquiry, (x) an independent
registered public accounting firm with respect to Herley within the applicable
rules and regulations adopted by the SEC and as required by the Securities Act,
(y) in compliance with the applicable requirements relating to the qualification
of accountants Regulation S-X and (z) a registered public accounting firm as
defined by the Public Company Accounting Oversight Board (United States) whose
registration has not been suspended or revoked and who has not requested such
registration to be withdrawn.

 

(j)                                     Independent Accountants of General
Microwave Israel Corp. and Subsidiary. Brightman Almagor Zohar & Co, a member
firm of Deloitte Touche Tohmatsu, whose opinion with respect to the consolidated
financial statements of General Microwave Israel Corp. and subsidiary (“General
Microwave”) is referenced in the audit opinions of Grant Thornton LLP and Marcum
LLP in connection with their respective audits of the consolidated financial
statements of Herley contained in the Time of Sale Document and the Final
Offering Memorandum, is, to the knowledge of Kratos, after due inquiry, (i) an
independent registered public accounting firm with respect to General Microwave
within the applicable rules and regulations adopted by the SEC and as required
by the Securities Act, (ii) in compliance with the applicable requirements
relating to the qualification of accountants Regulation S-X and (iii) a
registered public accounting firm as defined by the Public Company Accounting
Oversight Board (United States) whose registration has not been suspended or
revoked and who has not requested such registration to be withdrawn.

 

(k)                                  Independent Accountants of Henry Bros.
EisnerAmper LLP, who have certified and expressed their opinion with respect to
the consolidated financial statements of Henry Bros. and subsidiaries including
the related notes thereto and supporting schedules contained in the Time of Sale
Document and the Final Offering Memorandum, is (i) an independent registered
public accounting firm with respect to Henry Bros. within the applicable rules
and regulations adopted by the SEC and as required by the Securities Act, (ii)
to the knowledge of Kratos, after due inquiry, in compliance with the applicable
requirements relating to the qualification of accountants Regulation S-X and
(iii) to the knowledge of Kratos, after due inquiry, a registered public
accounting firm as defined by the Public Company Accounting Oversight Board
(United States) whose registration has not been suspended or revoked and who has
not requested such registration to be withdrawn.

 

(l)                                     Independent Accountants of Gichner.
Plante & Moran, PLLC, who have certified and expressed their opinion with
respect to the consolidated financial statements of Gichner and subsidiaries as
of December 31, 2009, 2008 and 2007 and the related consolidated financial
statements for the years ended December 31, 2009 and 2008 and the period from
August 22, 2007 through December 31, 2007, and the combined balance sheet of
Gichner as of August 22, 2007 and the related combined financial statements for
the

 

9

--------------------------------------------------------------------------------


 

period from January 1, 2007 through August 22, 2007, including the related notes
thereto and supporting schedules contained in the Time of Sale Document and the
Final Offering Memorandum, are (i) an independent registered public accounting
firm with respect to Gichner within the applicable rules and regulations adopted
by the SEC and as required by the Securities Act, (ii) to the knowledge of
Kratos, after due inquiry, in compliance with the applicable requirements
relating to the qualification of accountants Regulation S-X and (iii) to the
knowledge of Kratos, after due inquiry, a registered public accounting firm as
defined by the Public Company Accounting Oversight Board (United States) whose
registration has not been suspended or revoked and who has not requested such
registration to be withdrawn.

 

(m)                               No Material Adverse Change.  Subsequent to the
respective dates as of which information is contained in the Time of Sale
Document and the Final Offering Memorandum, except as disclosed in the Time of
Sale Document and the Final Offering Memorandum, (i) none of Kratos, any of its
Subsidiaries, or any Herley Entity has incurred any liabilities, direct or
contingent, including without limitation any losses or interference with its
business from fire, explosion, flood, earthquakes, accident or other calamity,
whether or not covered by insurance, or from any strike, labor dispute or court
or governmental action, order or decree, that are material, individually or in
the aggregate, to Kratos and its Subsidiaries, taken as a whole, or to Herley,
Kratos and its Subsidiaries, taken as a whole, or has entered into any
transactions not in the ordinary course of business, (ii) there has not been any
material decrease in the capital stock or any material increase in any
short-term or long-term indebtedness of Kratos, its Subsidiaries or Herley, or
any payment of or declaration to pay any dividends or any other distribution
with respect to Kratos or Herley, and (iii) there has not been any material
adverse change in the properties, business, prospects, operations, earnings,
assets, liabilities or condition (financial or otherwise) of Kratos, its
Subsidiaries and Herley, taken as a whole (each of clauses (i), (ii) and (iii),
a “Material Adverse Change”). To Kratos’ knowledge, after due inquiry, there is
no event that is reasonably likely to occur, which if it were to occur, would,
individually or in the aggregate, have a Material Adverse Effect except as
disclosed in the Time of Sale Document and the Final Offering Memorandum.

 

(n)                                 Rating Agencies.  No “nationally recognized
statistical rating organization” (as defined in Rule 436(g)(2) under the
Securities Act) (i) has imposed (or has informed Kratos that it is considering
imposing) any condition (financial or otherwise) to retain any rating assigned
to Kratos, any of its Subsidiaries or any Herley Entity or to any securities of
Kratos, any of its Subsidiaries or any Herley Entity or (ii) has indicated to
Kratos or Herley that it is considering (A) the downgrading, suspension, or
withdrawal of, or any review (or of any potential or intended review) for a
possible change in, any rating so assigned (including, without limitation, the
placing of any of the foregoing ratings on credit watch with negative or
developing implications or under review with an uncertain direction) or (B) any
change in the outlook for any rating of Kratos, any of its Subsidiaries or any
Herley Entity or any securities of Kratos, any of its Subsidiaries or any Herley
Entity.

 

(o)                                 Subsidiaries. Each corporation, partnership
or other entity in which Kratos, directly or indirectly through any of its
subsidiaries, owns more than fifty percent (50%) of any class

 

10

--------------------------------------------------------------------------------


 

of equity securities or interests is listed on Schedule III attached hereto (the
“Subsidiaries”).  Each Herley Entity is listed under the heading “Herley
Entities” on Schedule III attached hereto.  Each Subsidiary that is a Foreign
Restricted Subsidiary has an asterisk (“*”) next to its name on such schedule.

 

(p)                                 Incorporation and Good Standing of Kratos,
its Subsidiaries and Herley; MAE.  Each of Kratos, its Subsidiaries and each
Herley Entity (i) has been duly organized or formed, as the case may be, is
validly existing and, where applicable, is in good standing under the laws of
its jurisdiction of organization, (ii) has all requisite power and authority to
carry on its business and to own, lease and operate its properties and assets as
described in the Time of Sale Document and in the Final Offering Memorandum and
(iii) is duly qualified or licensed to do business and is in good standing as a
foreign corporation, partnership or other entity as the case may be, authorized
to do business in each jurisdiction in which the nature of such businesses or
the ownership or leasing of such properties requires such qualification, except
where the failure to be so qualified would not, individually or in the
aggregate, have a material adverse effect on (A) the properties, business,
prospects, operations, earnings, assets, liabilities or condition (financial or
otherwise) of Kratos and its Subsidiaries (including, upon consummation of the
Acquisition, Herley), taken as a whole, (B) the ability of Kratos, any
Subsidiary or any Herley Entity to perform its obligations in all material
respects under any Document, (C) the enforceability of any Collateral Agreement
or the attachment, perfection or priority of any of the liens or security
interests intended to be created thereby, (D) the validity or enforceability of
any of the Documents, or (E) the consummation of any of the Transactions (each,
a “Material Adverse Effect”).

 

(q)                                 Capitalization and Other Capital Stock
Matters.  All of the issued and outstanding shares of capital stock, membership
interests, partnership interests or other similar equity interests, as
applicable, of each of Kratos, its Subsidiaries and each Herley Entity have been
duly authorized and validly issued, are fully paid and nonassessable and were
not issued in violation of, and are not subject to, any preemptive or similar
rights.  The table under the caption “Security Ownership of Certain Beneficial
Owners and Management” in the Time of Sale Document and the Final Offering
Memorandum (including the footnotes thereto) sets forth, as of the date of such
table, information concerning the beneficial ownership of Kratos’ common stock
by (i) each stockholder known by Kratos to be the beneficial owner of 5% or more
of the outstanding shares of Kratos’ common stock, (ii) each of Kratos’
directors, (iii) each of Kratos’ executive officers, and (iv) all of Kratos’
executive officers and directors as a group.  All of the outstanding shares of
capital stock, membership interests, partnership interests or other equity
interests of each of its Subsidiaries are, and upon consummation of the
Acquisition, each Herley Entity will be, owned, directly or indirectly, by
Kratos, free and clear of all liens, security interests, mortgages, pledges,
charges, equities, claims or restrictions on transferability or encumbrances of
any kind (collectively, “Liens), other than those Permitted Liens and those
imposed by the Securities Act and the securities or “Blue Sky” laws of certain
U.S. state or non-U.S. jurisdictions. Except as disclosed in the Time of Sale
Document and the Final Offering Memorandum, there are no outstanding (A)
options, warrants or other rights to purchase from Kratos or any of its
Subsidiaries, (B) agreements, contracts, arrangements or other obligations of
Kratos or any of its Subsidiaries to issue or (C) other

 

11

--------------------------------------------------------------------------------


 

rights to convert any obligation into or exchange any securities for, in the
case of each of clauses (A) through (C), shares of capital stock of or other
ownership or equity interests in Kratos or any of its Subsidiaries.

 

(r)                                    Legal Power and Authority.  Each of the
Issuers, Acquisition Co. and the Stage II Guarantors has, and upon consummation
of the Acquisition, Herley will have, all necessary power and authority to
execute, deliver and perform their respective obligations under the Documents to
which they are or will become a party and to consummate the Transactions.

 

(s)                                  This Agreement, the Indentures and the
Collateral Agreements.  This Agreement has been duly and validly authorized,
executed and delivered by the Issuers, Acquisition Co., the Stage II Guarantors,
and, upon consummation of the Acquisition, will have been duly and validly
authorized by each of the Herley Entities that will become a party hereto (it
being acknowledged and agreed that no Foreign Subsidiaries shall be required to
become a party hereto).  Each of the Indentures and the Collateral Agreements,
if applicable, has been duly and validly authorized by the Issuers, Acquisition
Co., the Stage II Guarantors, and, upon consummation of the Acquisition, will
have been duly and validly authorized by each of the Herley Entities (other than
its Foreign Subsidiaries), and, (A) in the case of the Stage I Indenture, when
executed and delivered by the Stage I Issuer, Acquisition Co. and the Stage I
Trustee, will constitute a legal, valid and binding obligation of the Stage I
Issuer and Acquisition Co. (and, if and to the extent executed by the Herley
Entities, will constitute a legal, valid and binding obligation of the Herley
Entities party thereto), enforceable against the Stage I Issuer and Acquisition
Co. (and, if and to the extent executed by the Herley Entities, enforceable
against the Herley Entities party thereto) and (B) in the case of the Stage II
Indenture, has been duly executed and delivered by Kratos and the Stage II
Guarantors and constitutes a legal, valid and binding obligation of Kratos and
the Stage II Guarantors (and, when a supplemental indenture thereto is executed
by the Herley Entities required to become a party thereto and the Stage II
Trustee, will constitute a legal, valid and binding obligation of such Herley
Entities), enforceable against Kratos and the Stage II Guarantors (and, when
executed by the Herley Entities required to become a party thereto, enforceable
against such Herley Entities) in accordance with its terms, except that, in each
case, the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought.  When executed and delivered, this
Agreement, the Stage I Indenture and the Stage I Collateral Agreements will
conform, and the Existing Kratos Indenture and Stage II Collateral Agreements do
conform, in all material respects to the descriptions thereof in the Time of
Sale Document and the Final Offering Memorandum.  When executed and delivered by
the Stage I Issuer and Acquisition Co., the Stage I Indenture will meet the
requirements for qualification under the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the SEC thereunder (collectively, the
“TIA”).  The Existing Kratos Indenture meets the requirements for qualification
under the Trust Indenture Act of 1939, as amended, and the rules and regulations
of the SEC thereunder.

 

12

--------------------------------------------------------------------------------


 

(t)                                    Registration Rights Agreement. (i) The
Registration Rights Agreement has been duly authorized by the Issuers,
Acquisition Co. and the Stage II Guarantors and (ii) upon consummation of the
Acquisition, the joinder agreement to the Registration Rights Agreement will
have been duly authorized by each of the Herley Entities required to become a
party thereto that will issue a Guarantee. When duly executed and delivered by
the Issuers, Acquisition Co. and the Stage II Guarantors (or in the case of
Herley, when the joinder agreement to the Registration Rights Agreement is duly
executed and delivered) (it being acknowledged and agreed that no Foreign
Subsidiaries shall be required to become a party thereto), the Registration
Rights Agreement will constitute a valid and binding agreement of each of such
parties thereto, enforceable against each of them in accordance with its terms,
except that the enforcement thereof may be subject to (A) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws now or hereafter in effect relating to
creditors’ rights generally, (B) general principles of equity (whether applied
by a court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought and (C) rights to indemnity or contribution
thereunder, federal and state securities laws and public policy considerations.
When executed and delivered, the Registration Rights Agreement will conform in
all material respects to the description thereof in the Time of Sale Document
and the Final Offering Memorandum.

 

(u)                                 Escrow Agreement. The Escrow Agreement has
been duly authorized by the Stage I Issuer and, when executed and delivered by
the Stage I Issuer, the Stage I Trustee and the Escrow Agent, will constitute a
valid and binding agreement of the Stage I Issuer, enforceable against the Stage
I Issuer in accordance with its terms, except that the enforcement thereof may
be subject to (i) bankruptcy, insolvency, reorganization, receivership,
moratorium, fraudulent conveyance, fraudulent transfer or other similar laws now
or hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought.
When executed and delivered, the Escrow Agreement will conform in all material
respects to the description thereof in the Time of Sale Document and the Final
Offering Memorandum.

 

(v)                                 Notes and Exchange Notes.  The Notes,
Exchange Notes and Private Exchange Notes have each been duly and validly
authorized by each of the Issuers, as applicable, and, in the case of the Stage
I Notes, when issued and delivered to and paid for by the Initial Purchasers in
accordance with the terms of this Agreement and the Stage I Indenture, and in
the case of the Stage II Notes, when issued and delivered in accordance with the
Stage II Indenture, will have been duly executed, authenticated, issued and
delivered and will constitute legal, valid and binding obligations of the
respective Issuer thereof, entitled to the benefit of the Stage I Indenture and
the Stage I Collateral Agreements or the Stage II Indenture and the Stage II
Collateral Agreements, as the case may be, and the Registration Rights
Agreement, and enforceable against the respective Issuer thereof in accordance
with their terms, except that the enforcement thereof may be subject to (i)
bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor

 

13

--------------------------------------------------------------------------------


 

may be brought.  When executed and delivered, the Notes will conform in all
material respects to the descriptions thereof in the Time of Sale Document and
the Final Offering Memorandum and will be in the form contemplated by the
applicable Indenture.

 

(w)                               Guarantees and Exchange Guarantees.  The
Guarantees and Exchange Guarantees have been duly and validly authorized by
Acquisition Co., the Stage II Guarantors and, upon consummation of the
Acquisition, will have been duly and validly authorized by Herley (other than
its Foreign Subsidiaries), as applicable, and, when issued and executed by the
Guarantors, will have been duly executed, authenticated, issued and delivered
and will constitute legal, valid and binding obligations of the Guarantors,
entitled to the benefit of the applicable Indenture and the collateral
agreements related thereto and the Registration Rights Agreement, and
enforceable against the Guarantors, as applicable, in accordance with their
terms, except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity (whether
applied by a court of law or equity) and the discretion of the court before
which any proceeding therefor may be brought.  When executed and delivered, the
Guarantees and Exchange Guarantees will conform in all material respects to the
descriptions thereof in the Time of Sale Document and the Final Offering
Memorandum.

 

(x)                                   Collateral.

 

(i)                                     Upon:

 

(1)                                  in the case of such portion of the
Collateral constituting investment property represented or evidenced by
certificates or other instruments, delivery to the Stage I Collateral Agent of
such certificates or instruments in accordance with the Stage I Collateral
Agreements, and in the case of all other investment property, the filing of
financing statements or other applicable filings in the appropriate filing
office, registry or other public office, together with the payment of the
requisite filing or recordation fees related thereto;

 

(2)                                  in the case of such portion of the
Collateral constituting securities accounts, delivery to the Stage I Collateral
Agent of securities account control agreements and such other agreements or
instruments, in each case satisfactory in form and substance to the Stage I
Collateral Agent and duly executed by the applicable securities intermediary, as
may be necessary or, in the opinion of the Stage I Collateral Agent, desirable
to establish and maintain control of such securities accounts from time to time;

 

(3)                                  in the case of such portion of the
Collateral constituting deposit accounts, delivery to the Stage I Collateral
Agent of deposit account control agreements and such other agreements or
instruments, in each case satisfactory in form and substance to the Stage I
Collateral Agent and duly executed by the applicable depositary bank, as may be
necessary or, in the

 

14

--------------------------------------------------------------------------------


 

opinion of the Stage I Collateral Agent, desirable to establish and maintain
control of such deposit accounts from time to time;

 

(4)                                  in the case of such portion of the
Collateral constituting registered patents, trademarks and copyrights, the
filing by the Stage I Collateral Agent of (A) initial financing statements with
the appropriate filing offices, (B) any filings required with the United States
Patent and Trademark Office, (C) any filings required with the United States
Copyright Office and (D) the other Stage I Collateral Agreements with the
appropriate filing office, registry or other public office, together with the
payment of the requisite filing or recordation fees related thereto,

 

(5)                                  in the case of any other Collateral a Lien
in which may be perfected by filing of an initial financing statement or other
applicable document in the appropriate filing office, registry or other public
office, the filing of financing statements or other applicable document in such
filing office, registry or other public office, together with the payment of the
requisite filing or recordation fees related thereto, and in the case of any
other Collateral a Lien in which is perfected by possession or control, when the
Stage I Collateral Agent obtains possession or control thereof; and

 

the Liens granted pursuant to the Stage I Collateral Agreements will constitute
valid and enforceable perfected Liens, in each case prior and superior in right
to any other Person therein (other than any Person holding a Permitted Lien).

 

(ii)                                  The Liens previously granted by Kratos and
the Stage II Guarantors under the Stage II Collateral Agreements will secure the
Stage II Notes and all other Obligations related thereto upon issuance of such
Stage II Notes in connection with the Stage II Notes Exchange Redemption, and it
is not necessary to make any new filings or take any other action to perfect, or
to maintain the perfection, of such Liens.

 

(iii)                               As of the Closing Date, there will be no
currently effective financing statement, security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any filing
records, registry, or other public office, that purports to cover, affect or
give notice of any present or possible future Lien on any assets or property of
the Issuers, any Guarantor or any Subsidiary or any rights thereunder, except
for Permitted Liens.

 

(iv)                              All information certified by an officer of
Kratos in the Perfection Certificate to be executed prior to the Closing Date
and delivered by such officer on behalf of Kratos is true and correct both as of
the date thereof and as of the Closing Date.

 

(v)                                 The Mortgages will be effective to grant a
legal and valid mortgage Lien on all of the mortgagor’s right, title and
interest in each of the “Mortgaged Properties” (as defined in the Collateral
Agreements).  When the Mortgages are duly recorded in the proper recorders’
offices or appropriate public records and the mortgage

 

15

--------------------------------------------------------------------------------


 

recording fees and taxes in respect thereof are paid and compliance is otherwise
had with the formal requirements of state or local law applicable to the
recording of real estate mortgages generally, each such Mortgage shall
constitute a valid, perfected and enforceable security interest in the related
Mortgage Property in each case prior and superior in right to any other Person
therein, for the ratable benefit of the Secured Parties, subject only to
Permitted Liens, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought.  The title insurance
policies and surveys related to the Mortgage shall have been delivered to the
Stage I Collateral Agent pursuant to the “Description of the Stage I Notes —
Certain Covenants — Real Estate Mortgages and Filings” in the Final Offering
Memorandum.

 

(vi)                              The representations and warranties of each of
the Issuers, Acquisition Co., the Stage II Guarantors and, upon the consummation
of the Acquisition, Herley, in the Collateral Agreements are true and correct
(if such representations and warranties are not already qualified with respect
to materiality) in all material respects.

 

(y)                                 Compliance with Existing Instruments.  None
of Kratos, any of its Subsidiaries or any Herley Entity is (i) in violation of
its certificate of incorporation, by-laws or other organizational documents (the
“Charter Documents”); (ii) in violation of any U.S. or non-U.S. federal, state
or local statute, law (including, without limitation, common law) or ordinance,
or any judgment, decree, rule, regulation, order or injunction (collectively,
“Applicable Law”) of any U.S. or non-U.S. federal, state, local or other
governmental or regulatory authority, governmental or regulatory agency or body,
court, arbitrator or self-regulatory organization (each, a “Governmental
Authority”), applicable to any of them or any of their respective properties; or
(iii) in breach of or default under any bond, debenture, note, loan or other
evidence of indebtedness, indenture, mortgage, deed of trust, lease or any other
agreement or instrument to which any of them is a party or by which any of them
or their respective properties are bound (collectively, the “Applicable
Agreements”), except, in the case of clauses (ii) and (iii) for such violations,
breaches or defaults that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There exists no
condition that, with the passage of time or otherwise, would constitute (a) a
violation of such Charter Documents or Applicable Laws, (b) a breach of or
default or a “Debt Repayment Triggering Event” (as defined below) under any
Applicable Agreement or (c) result in the imposition of any penalty or the
acceleration of any indebtedness. As used herein, a “Debt Repayment Triggering
Event” means any event or condition that gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by Kratos, any of its Subsidiaries, any Herley Entity or any of their respective
properties.

 

16

--------------------------------------------------------------------------------


 

(z)                                   No Conflicts.  Neither the execution,
delivery or performance of the Documents nor the consummation of any of the
Transactions will conflict with, violate, constitute a breach of or a default
(with the passage of time or otherwise) or a Debt Repayment Triggering Event
under, or result in the imposition of a Lien on any assets of Kratos, any of its
Subsidiaries and, upon consummation of the Acquisition, any Herley Entity
(except for Permitted Liens or Liens pursuant to the Collateral Agreements), the
imposition of any penalty or a Debt Repayment Triggering Event under or pursuant
to (i) the Charter Documents, (ii) any Applicable Agreement, (iii) any
Applicable Law or (iv) any order, writ, judgment, injunction, decree,
determination or award binding upon or affecting Kratos, its Subsidiaries or,
upon consummation of the Acquisition, any Herley Entity.  After consummation of
the Offering and the Transactions, no Default or Event of Default will exist.

 

(aa)                            No Consents.  No consent, approval,
authorization, order, filing or registration of or with any Governmental
Authority or third party is required for execution, delivery or performance of
the Documents or the consummation of the Transactions, except such (i) those
that have been official or made, as the case may be, that are in full force and
effect, (ii) as may be required under the securities or “Blue Sky” laws of U.S.
state or non-U.S. jurisdictions or other non-U.S. laws applicable to the
purchase of the Securities outside the U.S. in connection with the Transactions,
(iii) those contemplated by the Registration Rights Agreement and the Collateral
Agreements; and (iv) or the filing of a Current Report on Form 8-K with the SEC
as may be required under the Securities Act and the Exchange Act, as the case
may be, regarding the Documents and the Transactions.

 

(bb)                          No Material Applicable Laws or Proceedings.
 Except as disclosed in the Time of Sale Document and the Final Offering
Memorandum, there is no action, claim, suit, demand, hearing, notice of
violation or deficiency, or proceeding pending or, to the knowledge of Kratos or
any of its Subsidiaries, after due inquiry, threatened or contemplated by
Governmental Authorities or threatened by others (collectively, “Proceedings”)
that, would, as of the date hereof and at the Closing Date, restrain, enjoin,
prevent or interfere with the consummation of the Offering or any of the
Transactions or (B) would, individually or in the aggregate, have a Material
Adverse Effect.

 

(cc)                            All Necessary Permits.  Each of Kratos, its
Subsidiaries and each Herley Entity possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all Governmental Authorities, presently
required or necessary to own or lease, as the case may be, and to operate its
properties and to carry on its businesses as now or proposed to be conducted as
described in the Time of Sale Document and the Final Offering Memorandum
(“Permits”), except where the failure to possess such Permits would not,
individually or in the aggregate, have a Material Adverse Effect; each of
Kratos, its Subsidiaries and each Herley Entity has fulfilled and performed all
of its obligations with respect to such Permits; no event has occurred which
allows, or after notice or lapse of time would allow, revocation or termination
of any such Permit or has resulted, or after notice or lapse of time would
result, in any other material impairment of the rights of the holder of any such
Permit; and none of Kratos, any of its Subsidiaries or any Herley Entity has
received or has any reason to believe it will receive any notice of any
proceeding relating to revocation or

 

17

--------------------------------------------------------------------------------


 

modification of any such Permit, except as described in the Time of Sale
Document and the Final Offering Memorandum or except where such revocation or
modification would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(dd)                          Title to Properties. Each of Kratos, its
Subsidiaries and Herley has good, marketable and valid title to all real
property owned by it and good title to all personal property owned by it and
good and valid title to all leasehold estates in real and personal property
being leased by it and, as of the Closing Date, will be free and clear of all
Liens other than Permitted Liens. All Applicable Agreements to which Kratos or
any of its Subsidiaries is a party or by which any of them is bound are valid
and enforceable against each of Kratos or such Subsidiary, as applicable, and
are valid and enforceable against the other party or parties thereto and are in
full force and effect with only such exceptions as would not, individually or in
the aggregate, have a Material Adverse Effect.

 

(ee)                            Tax Law Compliance.  All Tax (as hereinafter
defined) returns required to be filed by Kratos, each of its Subsidiaries and
each Herley Entity have been filed and all such returns are true, complete and
correct in all material respects.  All material Taxes that are due from Kratos,
its Subsidiaries and Herley have been paid other than those (i) currently
payable without penalty or interest or (ii) being contested in good faith and by
appropriate proceedings and for which adequate accruals have been established in
accordance with GAAP. To the knowledge of Kratos, after due inquiry, there are
no actual or proposed Tax assessments against Kratos, any of its Subsidiaries or
any Herley Entity that would, individually or in the aggregate, have a Material
Adverse Effect. The accruals on the books and records of Kratos, its
Subsidiaries and Herley in respect of any material Tax liability for any period
not finally determined are adequate to meet any assessments of Tax for any such
period. For purposes of this Agreement, the term “Tax” and “Taxes” shall mean
all U.S. and non-U.S. federal, state, local and taxes, and other assessments of
a similar nature (whether imposed directly or through withholding), including
any interest, additions to tax or penalties applicable thereto.

 

(ff)                                Intellectual Property Rights.  Each of
Kratos, its Subsidiaries and Herley owns, or is licensed under, and has the
right to use, all patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks, domain names and trade names (collectively, “Intellectual
Property”) necessary for the conduct of its businesses and, as of the Closing
Date, the Intellectual Property will be free and clear of all Liens, other than
Permitted Liens.  None of Kratos, its Subsidiaries or any Herley Entity is a
party to, or bound by, any options, licenses or agreements with respect to the
intellectual property rights of any other person or entity that are necessary to
be described in the Time of Sale Document or the Final Offering Memorandum to
avoid a material misstatement or omission and are not described therein.  No
claims or notices of any potential claim have been asserted by any person
challenging the use of any such Intellectual Property by Kratos, any of its
Subsidiaries or any Herley Entity or questioning the validity or effectiveness
of any Intellectual Property or any license or agreement related thereto, other
than any claims that, if successful, would not, individually or in the
aggregate, have a Material Adverse Effect.  None of the intellectual property
used by Kratos, any of its Subsidiaries or any Herley Entity has been obtained
or

 

18

--------------------------------------------------------------------------------


 

is hereby used by Kratos, any of its Subsidiaries or any Herley Entity in
violation of any contractual obligation binding on Kratos, any of its
Subsidiaries or any Herley Entity or, to Kratos’ or any of its Subsidiaries’
knowledge, their respective officers, directors or employees or otherwise in
violation of the rights of any person.

 

(gg)                          ERISA Matters.  Each of Kratos, its Subsidiaries,
each Herley Entity and each ERISA Affiliate (as hereinafter defined) has
fulfilled its obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”) with respect to each “pension plan” (as defined in
Section 3(2) of ERISA), subject to Section 302 of ERISA, which Kratos, its
Subsidiaries or any ERISA Affiliate sponsors or maintains, or with respect to
which it has (or within the last three years had) any obligation to make
contributions, and each such plan is in compliance in all material respects with
the presently applicable provisions of ERISA and the Internal Revenue Code of
1986, as amended (the “Code”).  None of Kratos, its Subsidiaries or any ERISA
Affiliate has incurred any unpaid liability to the Pension Benefit Guaranty
Corporation (other than for the payment of premiums in the ordinary course) or
to any such plan under Title IV of ERISA.  “ERISA Affiliate” means a
corporation, trade or business that is, along with Kratos or any Subsidiary, a
member of a controlled group of corporations or a controlled group of trades or
businesses, as described in Section 414 of the Code or Section 4001 of ERISA.

 

(hh)                          Labor Matters.  (i) Other than as disclosed in the
Time of Sale Document and Final Offering Memorandum, none of Kratos, any of its
Subsidiaries or any Herley Entity is party to or bound by any collective
bargaining agreement with any labor organization; (ii) there is no union
representation question existing with respect to the employees of Kratos, its
Subsidiaries or Herley, and, to the knowledge of Kratos, after due inquiry, no
union organizing activities are taking place that, could, individually or in the
aggregate, have a Material Adverse Effect; (iii) to the knowledge of Kratos,
after due inquiry, no union organizing or decertification efforts are underway
or threatened against Kratos, its Subsidiaries or Herley; (iv) no labor strike,
work stoppage, slowdown or other material labor dispute is pending against
Kratos, its Subsidiaries or Herley, or, to Kratos’ knowledge, after due inquiry,
threatened against Kratos, its Subsidiaries or Herley; (v) there is no worker’s
compensation liability, experience or matter that could be reasonably expected
to have a Material Adverse Effect; (vi) to the knowledge of Kratos, after due
inquiry, there is no threatened or pending liability against Kratos, its
Subsidiaries or Herley pursuant to the Worker Adjustment Retraining and
Notification Act of 1988, as amended (“WARN”), or any similar state or local
law; (vii) there is no employment-related charge, complaint, grievance,
investigation, unfair labor practice claim or inquiry of any kind, pending
against Kratos, its Subsidiaries or Herley that could, individually or in the
aggregate, have a Material Adverse Effect; (viii) to the knowledge of Kratos and
its Subsidiaries, after due inquiry, no employee or agent of Kratos, its
Subsidiaries or Herley has committed any act or omission giving rise to
liability for any violation identified in subsection (vi) and (vii) above, other
than such acts or omissions that would not, individually or in the aggregate,
have a Material Adverse Effect; and (ix) no term or condition of employment
exists through arbitration awards, settlement agreements or side agreement that
is contrary to the express terms of any applicable collective bargaining
agreement.

 

19

--------------------------------------------------------------------------------


 

(ii)                                  Compliance with Environmental Laws. 
Except as disclosed in the Time of Sale Document and the Final Offering
Memorandum, each of Kratos, its Subsidiaries and Herley is (i) in compliance
with any and all applicable U.S. or non-U.S. federal, state and local laws and
regulations relating to health and safety, or the pollution or the protection of
the environment or hazardous or toxic substances of wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct its respective businesses and (iii) has not
received notice of, and is not aware of, any actual or potential liability for
damages to natural resources or the investigation or remediation of any
disposal, release or existence of hazardous or toxic substances or wastes,
pollutants or contaminants, in each case except where such non-compliance with
Environmental Laws, failure to receive and comply with required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have a Material Adverse Effect.  Except as disclosed in the Time of
Sale Document and the Final Offering Memorandum, none of Kratos, any of its
Subsidiaries or any Herley Entity has been named as a “potentially responsible
party” under the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, or any similar U.S. or non-U.S. state or
local Environmental Laws or regulation requiring Kratos, any of its Subsidiaries
or any Herley Entity to investigate or remediate any pollutants or contaminants,
except where such requirements would not, individually or in the aggregate, have
a Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business.  In the ordinary course of its business, each of
Kratos and Herley periodically reviews the effects of Environmental Laws on the
business, operations and properties of Kratos and its Subsidiaries and Herley,
respectively, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws, or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties).  On the
basis of such review, Kratos and, to Kratos’ knowledge, Herley have reasonably
concluded that such associated costs would not have a Material Adverse Effect.

 

(jj)                                  Insurance.  Each of Kratos, its
Subsidiaries and each Herley Entity is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which it is engaged.  All
policies of insurance insuring Kratos, any of its Subsidiaries or any Herley
Entity or their respective businesses, assets, employees, officers and directors
are in full force and effect.  Kratos, its Subsidiaries and Herley are in
compliance with the terms of such policies and instruments in all material
respects, and there are no claims by Kratos, any of its Subsidiaries or any
Herley Entity under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause. 
None of Kratos, any of its Subsidiaries or any Herley Entity has been refused
any insurance coverage sought or applied for, and none of Kratos, any of its
Subsidiaries or any Herley Entity has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

20

--------------------------------------------------------------------------------


 

(kk)                            Accounting System.  Each of Kratos, its
Subsidiaries and each Herley Entity makes and keeps accurate books and records
and maintains a system of internal accounting controls and procedures sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorization, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP, and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any material differences.  Kratos’ management concluded that Kratos’
internal control over financial reporting was effective as of December 26, 2010,
and since that date the independent auditors and board of directors of Kratos
have been advised of: (i) all “material weaknesses” and “significant
deficiencies” (each, as defined in Rule 12b-2 of the Exchange Act), if any, in
the design or operation of Kratos’ internal control over financial reporting
which are reasonably likely to adversely affect Kratos’ ability to record,
process, summarize and report financial information and (ii) any fraud, whether
or not material, that involves management or other employees who have a role in
Kratos’ internal control over financial reporting (whether or not remediated). 
Except as disclosed in the Time of Sale Document and the Final Offering
Memorandum, as of the date hereof there are no material weaknesses in Kratos’
internal control over financial reporting.  Since the date of the most recent
evaluation of Kratos’ disclosure controls and procedures and internal control
over financial reporting, there have been no changes in Kratos’ internal control
over financial reporting that have materially affected, or are reasonably likely
to materially affect, Kratos’ internal control over financial reporting.

 

(ll)                                  Use of Proceeds; Solvency; Going Concern. 
All indebtedness represented by the Securities is being incurred for proper
purposes and in good faith. On the Closing Date, after giving pro forma effect
to the Offering and the use of proceeds therefrom described under the caption
“Use of Proceeds” in the Time of Sale Document and Final Offering Memorandum,
the Issuers, the Stage II Guarantors, Acquisition Co. and, upon consummation of
the Acquisition, each Herley Entity, (i) will be Solvent (as hereinafter
defined), (ii) will have sufficient capital for carrying on its business and
(iii) will be able to pay its debts as they mature.  As used in this paragraph,
the term “Solvent” means, with respect to a particular date, that on such date
(i) the present fair market value (or present fair saleable value) of the assets
of the Issuers, the Stage II Guarantors, Acquisition Co. and, upon consummation
of the Acquisition, each Herley Entity, is not less than the total amount
required to pay the liabilities of the Issuers and each Guarantor on its total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured; (ii) the Issuers, the Stage II Guarantors, Acquisition Co.
and, upon consummation of the Acquisition, each Herley Entity, is able to pay
its debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business; (iii) assuming
consummation of the issuance of the Securities as contemplated by this Agreement
and the Time of Sale Document and Final Offering Memorandum, none of the
Issuers, the Stage II Guarantors, Acquisition Co. and, upon consummation of the
Acquisition, each Herley Entity, is incurring debts or liabilities beyond its
ability to pay as such debts and liabilities mature; (iv) none of the Issuers,
the Stage II Guarantors, Acquisition Co. and, upon consummation of the
Acquisition, each

 

21

--------------------------------------------------------------------------------


 

Herley Entity, is engaged in any business or transaction, and does not propose
to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Issuers, the Stage II
Guarantors, Acquisition Co. or any Herley Entity is engaged; and (v) none of the
Issuers, the Stage II Guarantors, Acquisition Co. and, upon consummation of the
Acquisition, any Herley Entity is otherwise insolvent under the standards set
forth in Applicable Laws.

 

(mm)                      No Price Stabilization or Manipulation.  Neither
Kratos nor any of its Affiliates has and, to Kratos’ knowledge, after due
inquiry, no one acting on its behalf has, (i) taken, directly or indirectly, any
action designed to cause or to result in, or that has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of Kratos, whether to facilitate the sale or resale of any
of the Stage I Securities or otherwise, (ii) sold, bid for, purchased, or paid
anyone any compensation for soliciting purchases of, any of the Stage I
Securities, or (iii) except as disclosed in the Time of Sale Document and the
Final Offering Memorandum, paid or agreed to pay to any person any compensation
for soliciting another to purchase any other securities of Kratos.

 

(nn)                          No Registration Required Under the Securities Act
or Qualification Under the TIA.  Without limiting any provision herein, no
registration under the Securities Act and no qualification of the Stage I
Indenture under the TIA is required for the offer or sale of the Stage I
Securities to the Initial Purchasers as contemplated hereby or for the Exempt
Resales, assuming (i) that the purchasers in the Exempt Resales are QIBs or are
not “U.S. persons” (as defined under Regulation S of the Securities Act) and
(ii) the accuracy of each Initial Purchaser’s representations contained herein
regarding the absence of general solicitation in connection with the sale of the
Stage I Securities to the Initial Purchasers and in the Exempt Resales.  No
registration under the Securities Act is required for the issuance of the Stage
II Notes in connection with the Stage II Notes Exchange Redemption.

 

(oo)                          No Integration.  The Securities will be, upon
issuance, eligible for resale pursuant to Rule 144A under the Securities Act and
no other securities of either Issuer are of the same class (within the meaning
of Rule 144A under the Securities Act) as the Securities and listed on a
national securities exchange registered under Section 6 of the Exchange Act, or
quoted in a U.S. automated inter-dealer quotation system.  No securities of
either Issuer of the same class as the Securities have been offered, issued or
sold by Kratos or any of its Affiliates within the six-month period immediately
prior to the date hereof; and Kratos does not have any intention of making, and
will not make, an offer or sale of such securities of either Issuer of the same
class as the Securities, for a period of six months after the date of this
Agreement, except for the offering of the Securities as contemplated by this
Agreement or the Registration Rights Agreement.  As used in this paragraph, the
terms “offer” and “sale” have the meanings specified in Section 2(a)(3) of the
Securities Act.

 

(pp)                          No Directed Selling Efforts.  None of Kratos, any
of its Affiliates or other person acting on behalf of Kratos has, with respect
to Stage I Securities sold outside the United States,

 

22

--------------------------------------------------------------------------------


 

offered the Stage I Securities to buyers qualifying as “U.S. persons” (as
defined in Rule 902 under the Securities Act) or engaged in any directed selling
efforts within the meaning of Rule 902 under the Securities Act; each of Kratos,
Affiliates of Kratos and any persons acting on behalf of Kratos has complied
with and will implement the “offering restrictions” within the meaning of such
Rule 902; and neither Kratos nor any of its Affiliates has entered or will enter
into any arrangement or agreement with respect to the distribution of the Stage
I Securities, except for this Agreement; provided that no representation is made
in this paragraph with respect to the actions of the Initial Purchasers.

 

(qq)                          No Applicable Registration or Other Similar
Rights.  There are no persons with registration or other similar rights to have
any equity or debt securities of Kratos or any “Affiliate” registered for sale
under a registration statement, except for rights (i) contained in the
Registration Rights Agreement or (ii) as have been duly waived.

 

(rr)                                Margin Requirements.  None of the
Transactions or the application of the proceeds of the Stage I Securities will
violate or result in a violation of Section 7 of the Exchange Act (including,
without limitation, Regulation T (12 C.F.R. Part 220), Regulation U (12 C.F.R.
Part 221) or Regulation X (12 C.F.R. Part 224) of the Board of Governors of the
Federal Reserve System).

 

(ss)                            Investment Company Act.  Each of the Issuers has
been advised of the Investment Company Act of 1940, as amended, and the rules
and regulations of the SEC thereunder (collectively, the “Investment Company
Act”); as of the date hereof and, after giving effect to the Offering and the
use of proceeds of the Offering, none of Herley, either Issuer, or the
Subsidiaries is or will be, individually or on a consolidated basis, an
“investment company” that is required to be registered under the Investment
Company Act; and following the Closing Date, each of Herley, the Issuers and the
Subsidiaries will conduct its business in a manner so as not to be required to
register under the Investment Company Act.

 

(tt)                                No Brokers.  Neither Kratos nor any of its
Affiliates has engaged any broker, finder, commission agent or other person
(other than the Initial Purchasers or their affiliates) in connection with the
Offering or any of the Transactions, and neither Kratos nor any of its
Affiliates is under any obligation to pay any broker’s fee or commission in
connection with such Transactions (other than commissions or fees to the Initial
Purchasers or their affiliates).

 

(uu)                          No Restrictions on Payments of Dividends.  As of
the Closing Date, except as otherwise disclosed in the Time of Sale Document and
the Final Offering Memorandum, there will be no encumbrances or restrictions on
the ability of any Subsidiary of Kratos or, upon the consummation of the
Acquisition, any Herley Entity (x) to pay dividends or make other distributions
on the capital stock of such Subsidiary or Herley Entity, as applicable, or to
pay any indebtedness to Kratos, any other Subsidiary of Kratos or any other
Herley Entity, (y) to make loans or advances or pay any indebtedness to, or
investments in, Kratos, any other Subsidiary or any other Herley Entity or
(z) to transfer any of its property or assets to Kratos, any other Subsidiary of
Kratos or any Herley Entity.

 

23

--------------------------------------------------------------------------------


 

(vv)                          Sarbanes-Oxley.  There is and has been no failure
on the part of Kratos and its Subsidiaries or any of the officers and directors
of Kratos or any of its Subsidiaries, in their capacities as such, to comply
with the applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith.

 

(ww)                      Foreign Corrupt Practices Act.  None of Kratos, any of
its Subsidiaries or any Herley Entity or any director, officer, employee or, to
the knowledge of Kratos or any of its Subsidiaries, any agent or other person
acting on behalf of Kratos, any of its Subsidiaries or any Herley Entity has, in
the course of its actions for, or on behalf of, Kratos, any of its Subsidiaries
or any Herley Entity (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any domestic government
official, “foreign official” (as defined in the U.S. Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder (collectively,
the “FCPA”) or employee from corporate funds; (iii) violated or is in violation
of any provision of the FCPA or any applicable non-U.S. anti-bribery statute or
regulation; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any domestic government official, such
foreign official or employee.

 

(xx)                              Money Laundering.  The operations of Kratos,
its Subsidiaries and Herley are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving Kratos, any of its Subsidiaries or any Herley Entity with
respect to the Money Laundering Laws is pending or, to Kratos’ knowledge, after
due inquiry, threatened.

 

(yy)                          OFAC.  None of Kratos,  any of its Subsidiaries
or, to Kratos’ knowledge, after due inquiry, any Herley Entity or any director,
officer, agent, employee or Affiliate of Kratos or any of its Subsidiaries or
other person acting on their behalf is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and Kratos will not directly or indirectly use the proceeds
of the Offering, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other person or entity, for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.

 

(zz)                              Stamp Taxes.  There are no stamp or other
issuance or transfer taxes or duties or other similar fees or charges required
to be paid in connection with the execution and delivery of this Agreement or
the issuance or sale of the Stage I Securities or the issuance of the Stage II
Securities in connection with the Stage II Notes Exchange Redemption.

 

(aaa)                      Indebtedness to be Refinanced. Herley’s U.S.
subsidiaries have $2.0 million of outstanding Indebtedness, with respect to
which Herley has delivered to the East

 

24

--------------------------------------------------------------------------------


 

Hempfield Township Industrial Development Authority (the “IDA”) an irrevocable
notice of intent to repay such outstanding indebtedness no later than May 2,
2011.

 

(bbb)                   Financial Services and Market Act.  Kratos has not taken
or omitted to take any action and will not take any action or omit to take any
action (such as issuing any press release or making any other public
announcement referring to the Offering without an appropriate stabilization
legend) which may result in the loss by the Initial Purchasers of the ability to
rely on any stabilization safe harbour provided by the Financial Services
Authority of the United Kingdom under the Financial Services and Markets Act
2000 (the “FSMA”); provided, however, that an appropriate stabilization legend
was not in the Preliminary Offering Memorandum or the Pricing Term Sheet. Kratos
has been informed of the guidance relating to stabilization provided by the
Financial Services Authority of the United Kingdom, in particular the guidance
contained in Section MAR 2 of the Financial Services Handbook.

 

(ccc)                      Escrow Agreement. As of the Closing Date, the
provisions of the Escrow Agreement will be effective to create in favor of the
Escrow Agent for the benefit of the holders of Stage I Notes and the Stage I
Trustee a legal, valid and enforceable security interest in all right, title and
interest of the Stage I Issuer in the collateral described therein, and the
Escrow Agent, for the benefit of the secured creditors named therein, will have
a perfected security interest in all right, title and interest in all of the
collateral described therein, subject to no other Liens.

 

(ddd)                   Merger Agreement. The Merger Agreement has been duly
authorized, executed and delivered by Kratos, Acquisition Co. and Herley
Industries, Inc., and constitutes a valid and legally binding agreement of
Kratos, Acquisition Co. and Herley Industries Inc. enforceable in accordance
with its terms, except that the enforcement thereof may be subject to (i)
bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought. Compliance by Kratos,
Acquisition Co. and Herley Industries, Inc. with their respective obligations
under the Merger Agreement does not conflict with or constitute a breach of, or
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of Kratos or any of its Subsidiaries
pursuant to, any contract, indenture, mortgage, loan agreement, note, lease or
other instrument to which Kratos is a party or by which they may be bound or to
which any of the property or assets of Kratos or any of its Subsidiaries is
subject, except for any such conflict, breach, default, creation or imposition
that would not have a Material Adverse Effect, nor will such action result in
any violation of the provisions of the charter or bylaws of Kratos, Acquisition
Co. or Herley Industries Inc., or any law, administrative regulation or
administrative or court order or decree. No consent, approval, authorization or
order of any court or governmental authority or agency is required for the
consummation by Kratos, Acquisition Co. or Herley Industries Inc. of the
transactions contemplated by the Merger Agreement, except such as has been
obtained or is contemplated by the Merger Agreement.  Statements included or
incorporated by reference in the Time of Sale Document and the Offering
Memorandum relating to the

 

25

--------------------------------------------------------------------------------


 

Merger Agreement and the transactions contemplated thereby are correct in all
material respects.  None of Kratos, Acquisition Co. or Herley Industries Inc. is
in default under the Merger Agreement. The representations and warranties
contained in the Merger Agreement relating to Kratos are true and correct in all
material respects, other than those representations and warranties relating to
Kratos that are already qualified by materiality, which are true and correct. To
the knowledge of Kratos, the representations and warranties contained in the
Merger Agreement relating to Herley Industries Inc. are true and correct in all
material respects, other than those representations and warranties relating to
Herley Industries Inc. that are already qualified by materiality, which are true
and correct.

 

(eee)                      Certificates.  Each certificate signed by any officer
of Kratos or any of its Subsidiaries, delivered to the Initial Purchasers shall
be deemed a representation and warranty by Kratos or any such Subsidiary (and
not individually by such officer) to the Initial Purchasers with respect to the
matters covered thereby.

 

(fff)                            CFO Certification.  The Chief Financial Officer
of Kratos or members of her staff who are responsible for the the financial
accounting matters of the Issuers and the Guarantors have carried out procedures
designed to provide reasonable assurance as to the accuracy of the data included
in the attached Appendix 1, which is included in the Time of Sale Document and
the Final Offering Memorandum.  To the best of Kratos’ knowledge and belief,
such data is true and correct in all material respects.

 

5.                                      Covenants of the Issuers and the
Guarantors.  Each of the Issuers and Guarantors, jointly and severally, agrees:

 

(a)                                  Securities Law Compliance.  To (i) advise
the Initial Purchasers promptly after obtaining knowledge (and, if requested by
the Initial Purchasers, confirm such advice in writing) of (A) the issuance by
any U.S. or non-U.S. federal or state securities commission of any stop order
suspending the qualification or exemption from qualification of any of the
Securities for offer or sale in any jurisdiction, or the initiation of any
proceeding for such purpose by any U.S. or non-U.S. federal or state securities
commission or other regulatory authority, or (B) the happening of any event that
makes any statement of a material fact made in the Time of Sale Document, any
Company Additional Written Communication or the Final Offering Memorandum,
untrue or that requires the making of any additions to or changes in the Time of
Sale Document, any Company Additional Written Communication, or the Final
Offering Memorandum, to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (ii) use its
reasonable best efforts to prevent the issuance of any stop order or order
suspending the qualification or exemption from qualification of any of the
Securities under any securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions and (iii) if, at any time, any U.S. or non-U.S. federal or state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of any of the
Securities under any such laws, use its reasonable best efforts to obtain the
withdrawal or lifting of such order at the earliest possible time.

 

26

--------------------------------------------------------------------------------


 

(b)                                 Offering Documents.  To (i) furnish the
Initial Purchasers, without charge, as many copies of the Time of Sale Document
and the Final Offering Memorandum, and any amendments or supplements thereto, as
the Initial Purchasers may reasonably request, and (ii) promptly prepare, upon
the Initial Purchasers’ reasonable request, any amendment or supplement to the
Time of Sale Document or Final Offering Memorandum that the Initial Purchasers,
upon advice of legal counsel, determines may be necessary in connection with
Exempt Resales (and the Issuers and the Guarantors hereby consent to the use of
the Time of Sale Document and the Final Offering Memorandum, and any amendments
and supplements thereto, by the Initial Purchasers in connection with Exempt
Resales).

 

(c)                                  Consent to Amendments and Supplements.  Not
to amend or supplement the Time of Sale Document or the Final Offering
Memorandum prior to the Closing Date, or at any time prior to the completion of
the resale by the Initial Purchasers of all the Stage I Securities purchased by
the Initial Purchasers, unless the Initial Purchasers shall previously have been
advised thereof and shall have provided its written consent thereto. Before
making, preparing, using, authorizing, approving or referring to any Company
Additional Written Communications, Kratos will furnish to the Initial Purchasers
and counsel for the Initial Purchasers a copy of such written communication for
review and will not make, prepare, use, authorize, approve or refer to any such
written communication to which the Initial Purchasers reasonably objects.  The
Issuers and the Guarantors consent to the use by the Initial Purchasers of a
Company Additional Written Communication that contains (A) information
describing the preliminary terms of the Securities or their offering or (B)
information that describes the final terms of the Securities or their offering
and that is included in or is subsequently included in the Final Offering
Memorandum, including by means of the Pricing Supplement.

 

(d)                                 Preparation of Amendments and Supplements to
Offering Documents.  So long as the Initial Purchasers shall hold any of the
Securities, (i) if any event shall occur as a result of which, in the reasonable
judgment of Kratos or the Initial Purchasers, it becomes necessary or advisable
to amend or supplement the Time of Sale Document or the Final Offering
Memorandum to correct any untrue statement of a material fact or omission to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or if it is
necessary to amend or supplement the Time of Sale Document or the Final Offering
Memorandum to comply with any Applicable Law, to prepare, at the expense of
Kratos, an appropriate amendment or supplement to the Time of Sale Document and
the Final Offering Memorandum (in form and substance reasonably satisfactory to
the Initial Purchasers) so that (A) as so amended or supplemented, the Time of
Sale Document and the Final Offering Memorandum will not include an untrue
statement of material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and (B) the Time of Sale Document and the Final Offering
Memorandum will comply with Applicable Law and (ii) if in the reasonable
judgment of Kratos it becomes necessary or advisable to amend or supplement the
Time of Sale Document or the Final Offering Memorandum so that the Time of Sale
Document and the Final Offering Memorandum will contain all of the information
specified in, and meet the requirements of, Rule 144A(d)(4) of the Securities
Act, to

 

27

--------------------------------------------------------------------------------


 

prepare an appropriate amendment or supplement to the Time of Sale Document or
the Final Offering Memorandum (in form and substance reasonably satisfactory to
the Initial Purchasers) so that the Time of Sale Document or the Final Offering
Memorandum, as so amended or supplemented, will contain the information
specified in, and meet the requirements of, such Rule.

 

(e)                                  “Blue Sky” Law Compliance.  To cooperate
with the Initial Purchasers and the Initial Purchasers’ counsel in connection
with the qualification of the Securities under the securities or “Blue Sky” laws
of U.S. state or non-U.S. jurisdictions as the Initial Purchasers may request
and continue such qualification in effect so long as reasonably required for
Exempt Resales.  Kratos will advise the Initial Purchasers promptly of the
suspension of any such exemption relating to the Securities for offering, sale
or trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
exemption, Kratos shall use its best efforts to obtain the withdrawal thereof at
the earliest possible moment.

 

(f)                                    Payment of Expenses.  Whether or not any
of the Offering or the Transactions are consummated or this Agreement is
terminated, to pay (i) all costs, expenses, fees and taxes incident to and in
connection with: (A) the preparation, printing and distribution of the Time of
Sale Document and the Final Offering Memorandum and all amendments and
supplements thereto (including, without limitation, financial statements and
exhibits), and all other agreements, memoranda, correspondence and other
documents prepared and delivered in connection herewith, (B) the negotiation,
printing, processing and distribution (including, without limitation, word
processing and duplication costs) and delivery of, each of the Documents, (C)
the preparation, issuance and delivery of the Securities, (D) the qualification
of the Securities for offer and sale under the securities or “Blue Sky” laws of
U.S. state or non-U.S. jurisdictions (including, without limitation, the
reasonable fees and disbursements of the Initial Purchasers’ counsel relating to
such registration or qualification), (E) furnishing such copies of the Time of
Sale Document and the Final Offering Memorandum, and all amendments and
supplements thereto, as may reasonably be requested for use by the Initial
Purchasers and (F) the performance of the obligations of the Issuers and the
Guarantors under the Registration Rights Agreement, including but not limited to
the Exchange Offer, the Exchange Offer Registration Statement and any Shelf
Registration Statement, (ii) all fees and expenses of the counsel, accountants
and any other experts or advisors retained by the Issuers or the Guarantors,
(iii) all fees and expenses (including fees and expenses of counsel) of the
Issuers or the Guarantors in connection with approval of the Securities by DTC
for “book-entry” transfer, (iv) all fees charged by rating agencies in
connection with the rating of the Stage I Securities, (v) all fees and expenses
(including reasonable fees and expenses of counsel) of the Trustee, the Escrow
Agent and all collateral agents, (vi) all costs and expenses in connection with
the creation and perfection of the security interest to be created and perfected
pursuant to the Collateral Agreements (including without limitation, filing and
recording fees, search fees, taxes and costs of title policies) and (vii) all
out-of-pocket expenses (including (i) up to $200,000 of fees, disbursements and
other expenses of White & Case LLP, which limitation is an aggregate cap for all
such fees, disbursements and other expenses of White & Case LLP and (ii) the
fees and expenses of any other independent experts retained by Jefferies)
reasonably incurred by the Initial

 

28

--------------------------------------------------------------------------------


 

Purchasers and their designated affiliates, travel and lodging expenses,
chartering of airplanes, roadshow or investor presentation expenses, word
processing charges, the costs of printing or producing any investor presentation
materials, messenger and duplicating service expenses, facsimile expenses and
other customary expenditures.

 

(g)                                 Use of Proceeds.  To use the proceeds of the
Offering in the manner described in the Time of Sale Document and the Final
Offering Memorandum under the caption “Use of Proceeds.”

 

(h)                                 Transaction Documents.  To do and perform
all things required to be done and performed under the Documents prior to and
after the Closing Date.

 

(i)                                     Integration.  Not to, and to ensure that
no Affiliate of Kratos will, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any “security” (as defined in the Securities
Act) that would be integrated with the sale of the Stage I Securities in a
manner that would require the registration under the Securities Act of the sale
to the Initial Purchasers or to the Subsequent Purchasers of the Stage I
Securities.

 

(j)                                     Stabilization or Manipulation.  Not to
take, directly or indirectly, any action designed to or that might be reasonably
expected to cause or result in stabilization or manipulation of the price of the
Securities or any other reference security, whether to facilitate the sale or
resale of the Securities or otherwise.

 

(k)                                  DTC.  To comply with the representation
letters of each of the Issuers to DTC relating to the approval of the Securities
by DTC for “book-entry” transfer.

 

(l)                                     Rule 144(A) Information.  For so long as
any of the Securities remain outstanding, during any period in which Kratos is
not subject to Section 13 or 15(d) of the Exchange Act, to make available, upon
request, to any owner of the Securities in connection with any sale thereof and
any prospective Subsequent Purchasers of such Securities from such owner, the
information required by Rule 144A(d)(4) under the Securities Act.

 

(m)                               Furnish Trustee and Noteholder Reports.  For
so long as any of the Securities remain outstanding, to furnish to the Initial
Purchasers copies of all reports and other communications (financial or
otherwise) furnished by either Issuer to the respective Trustee or to the
holders of the Securities and, as soon as available, copies of any reports or
financial statements furnished to or filed by either Issuer with the SEC or any
national securities exchange on which any class of securities of either Issuer
may be listed.

 

(n)                                 Additional Offering Materials.  Except in
connection with the Exchange Offer or the filing of the Shelf Registration
Statement, not to, and not to authorize or permit any person acting on its
behalf to, (i) distribute any offering material in connection with the offer and
sale of the Securities other than the Time of Sale Document and the Final
Offering Memorandum and any amendments and supplements to the Preliminary
Offering Memorandum or the Final Offering Memorandum prepared in compliance with
this Agreement, (ii) solicit any offer to buy or offer to sell the Securities by
means of any form of general solicitation or general advertising (including,
without limitation, as such terms are used in Regulation D under the Securities
Act) or in any manner involving a

 

29

--------------------------------------------------------------------------------


 

public offering within the meaning of Section 4(2) of the Securities Act, or
(iii) engage in any directed selling efforts within the meaning of Regulation S,
and all such persons will comply with the offering restrictions requirement of
Regulation S.

 

(o)                                 Sale of Restricted Securities.  During the
one year period after the Closing Date in the case of the Stage I Securities (or
such shorter period as may be provided for in Rule 144 under the Securities Act,
as the same may be in effect from time to time), and during the one year period
after the consummation of the Stage II Notes Exchange Redemption in the case of
the Stage II Securities (or such shorter period as may be provided for in Rule
144 under the Securities Act, as the same may be in effect from time to time),
to not, and to not permit any current or future Subsidiaries of either Kratos or
any other Affiliates controlled by Kratos to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
Kratos, any current or future Subsidiaries or any other Affiliates controlled by
Kratos, except pursuant to an effective registration statement under the
Securities Act.

 

(p)                                 Stamp Taxes.  To pay all stamp or other
issuance or transfer taxes or duties other similar fees or charges which may be
imposed by any governmental or regulatory authority in connection with the
execution and delivery of this Agreement or the issuance or sale of the
Securities.

 

(q)                                 Security Interests.  To complete on or prior
to the Closing Date all filings and other similar actions required in connection
with the perfection of security interests as and to the extent contemplated by
the Collateral Agreements.

 

(r)                                    Good Standings.  To deliver to the
Initial Purchasers on the date hereof satisfactory evidence of the good standing
of Kratos and its Subsidiaries in their respective jurisdictions of organization
and the good standing of Kratos and its Subsidiaries in such other jurisdictions
as the Initial Purchasers may reasonably request and, on the Closing Date,
“bring down” evidence of the same, in each case in writing or any standard form
of telecommunication, from the appropriate governmental authorities of such
jurisdictions.

 

(s)                                  Investment Company.  Each of Kratos and its
Subsidiaries will conduct its business in a manner so as to not be required to
register under the Investment Company Act.

 

(t)                                    Consummation of Acquisition.  Kratos
shall cause Acquisition Co. to consummate the Acquisition in accordance with the
Merger Agreement.  Concurrently with the consummation of the Acquisition, Kratos
shall cause each Herley Entity to (i) become a party to each of this Agreement
and the Registration Rights Agreement as a Guarantor by executing and delivering
a joinder agreement in the form of Exhibit A hereto to the Initial Purchasers
and (ii) comply with the applicable provisions of the Stage I Indenture
(including causing each Herley Entity required to guarantee the Stage I Notes to
guarantee such Stage I Notes on the fifteenth business day following the
consummation of the Acquisition) and the Escrow Agreement.

 

(u)                                 Merger of Stage I Issuer Into Kratos and
Stage II Notes Exchange Redemption. Promptly following the consummation of the
Acquisition, (i) Kratos shall cause Intermediate

 

30

--------------------------------------------------------------------------------


 

Holdings to merge with and into Kratos at which time Kratos shall pursuant to a
supplemental indenture to the Stage I Indenture assume the obligations of
Intermediate Holdings under the Stage I Notes and the Stage I Indenture
Documents and become the Stage I Issuer under the Stage I Indenture; (ii) Kratos
shall take all necessary steps to consummate the Stage II Notes Exchange
Redemption and shall deliver, or cause to be delivered, all required
documentation to DTC in order to effectuate such Stage II Notes Exchange
Redemption and (iii) Kratos shall cause each Herley Entity to comply with the
applicable provisions of the Stage II Indenture (including causing each Herley
Entity required to guarantee the Kratos Notes to guarantee such Kratos Notes).

 

6.                                      Representations and Warranties of the
Initial Purchasers.  Each Initial Purchaser, severally and not jointly,
represents and warrants to Kratos that:

 

(a)                                  Initial Purchaser Status, Resale Terms.  It
is a QIB and it will offer the Securities for resale only upon the terms and
conditions set forth in this Agreement and in the Time of Sale Document and the
Final Offering Memorandum.

 

(b)                                 Sale of Restricted Exchange Securities.  It
will solicit offers to buy the Stage I Securities only from, and will offer and
sell the Stage I Securities only to, persons reasonably believed by the Initial
Purchaser (A) to be QIBs or (B) to not be “U.S. persons” (as defined under
Regulation S under the Securities Act) and in compliance with laws applicable to
such persons in jurisdictions outside of the United States; provided, however,
that in purchasing such Stage I Securities, such persons are deemed to have
represented and agreed as provided under the caption “Notice to Investors”
contained in the Time of Sale Document and the Final Offering Memorandum.

 

(c)                                  General Solicitation.  No form of general
solicitation or general advertising in violation of the Securities Act has been
or will be used nor will any offers in any manner involving a public offering
within the meaning of Section 4(2) of the Securities Act or, with respect to
Stage I Securities to be sold in reliance on Regulation S, by means of any
directed selling efforts be made by such Initial Purchaser or any of its
representatives in connection with the offer and sale of any of the Stage I
Securities.

 

7.                                      Conditions.  The obligations of the
Initial Purchasers to purchase the Stage I Securities under this Agreement are
subject to the performance by each of the Issuers and the Guarantors of their
respective covenants and obligations hereunder and the satisfaction of each of
the following conditions:

 

(a)                                  Representations, Warranties and
Agreements.  All the representations and warranties of each of the Issuers and
the Guarantors contained in this Agreement and in each of the other Documents
shall be true and correct as of the date hereof and at the Closing Date.  On or
prior to the Closing Date, Kratos and each other party to the Documents (other
than the Initial Purchasers) shall have performed or complied with all of the
agreements and satisfied all conditions on their respective parts to be
performed, complied with or satisfied pursuant to the Documents (other than
conditions to be satisfied by such other parties, which the failure to so
satisfy would not, individually or in the aggregate, have a Material Adverse
Effect).  It is understood and agreed that, for purposes of this

 

31

--------------------------------------------------------------------------------


 

Agreement, in the event that the Initial Purchasers determine that a Material
Adverse Effect or a Material Adverse Change has occurred and an Issuer or a
Guarantor seeks to dispute such determination, such Issuer or Guarantor shall
bear the burden of proof to demonstrate by clear and convincing evidence that a
Material Adverse Effect or a Material Adverse Change, as applicable, has not
occurred.

 

(b)                                 Closing Deliverables.  The Initial
Purchasers shall have received on the Closing Date:

 

(i)                                     Officers’ Certificate.  Certificates
dated the Closing Date, signed by (1) the Chief Executive Officer and (2) the
principal financial or accounting officer of each of the Issuers and the
Guarantors to the effect that (a) the representations and warranties set forth
in Section 4 hereof, in each of the Documents and the Perfection Certificate, as
applicable, are true and correct in all material respects with the same force
and effect as though expressly made at and as of the Closing Date, (b) such
Issuer or Guarantor, as applicable, has performed and complied with all
agreements and satisfied all conditions in all material respects on its part to
be performed or satisfied at or prior to the Closing Date, (c) at the Closing
Date, since the date hereof or since the date of the most recent financial
statements in the Time of Sale Document and the Final Offering Memorandum
(exclusive of any amendment or supplement thereto after the date hereof), no
event or events have occurred, no information has become known nor does any
condition exist that, individually or in the aggregate, would have a Material
Adverse Effect, (d) since the date of the most recent financial statements in
the Time of Sale Document and the Final Offering Memorandum (exclusive of any
amendment or supplement thereto after the date hereof), other than as described
in the Time of Sale Document and the Final Offering Memorandum or contemplated
hereby, neither the Issuers, the Guarantors nor any other Subsidiary has
incurred any liabilities or obligations, direct or contingent, not in the
ordinary course of business, that are material to Kratos and its Subsidiaries,
taken as a whole, or entered into any transactions not in the ordinary course of
business that are material to the business, condition (financial or otherwise)
or results of operations or prospects of Kratos and its Subsidiaries, taken as a
whole, and there has not been any change in the capital stock or long-term
indebtedness of the Issuers, the Guarantors or any other Subsidiary of Kratos
that is material to the business, condition (financial or otherwise) or results
of operations or prospects of Kratos and its Subsidiaries, taken as a whole, and
(e) the sale of the Stage I Securities has not been enjoined (temporarily or
permanently).

 

(ii)                                  Secretary’s Certificate.  A certificate,
dated the Closing Date, executed by the Secretary of the Issuers and the
Guarantors, certifying such matters as the Initial Purchasers may reasonably
request.

 

(iii)                               Good Standing Certificates.  A certificate
evidencing qualification by such entity as a foreign corporation in good
standing issued by the Secretaries of State (or comparable office) of each of
the jurisdictions in which each of Kratos and its Subsidiaries operates as of a
date within five days prior to the Closing Date.

 

32

--------------------------------------------------------------------------------


 

(iv)                              Solvency Certificate.  A certificate of
solvency, dated the Closing Date, executed by the chief financial officer of
Kratos in the form of Exhibit B attached hereto.

 

(v)                                 Company Counsel Opinion.  The opinion of
Paul, Hastings, Janofsky & Walker LLP, counsel to the Issuers and Guarantors,
dated the Closing Date, in form and substance reasonably satisfactory to the
Initial Purchasers.

 

(vi)                              Opinion of Sheppard Mullin Richter & Hampton
LLP. The opinion of Sheppard Mullin Richter & Hampton LLP, counsel to the
Issuers and Guarantors, regarding security interests and collateral matters,
dated the Closing Date, in form and substance reasonably satisfactory to the
Initial Purchasers.

 

(vii)                           Local Counsel Opinions.  Each of the local
counsel to Kratos and the Stage II Guarantors listed on Schedule IV hereto or
otherwise agreed upon by the Initial Purchasers shall have furnished to the
Initial Purchasers, at the request of Kratos, its written opinion, addressed to
the Initial Purchasers and dated the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchasers.

 

(viii)                        Initial Purchaser Counsel Opinion.  An opinion,
dated the Closing Date, of White & Case LLP, counsel to the Initial Purchasers,
in form satisfactory to the Initial Purchasers covering such matters as are
customarily covered in such opinions.

 

(ix)                                Comfort Letters.  The Initial Purchasers
shall have received from each of Grant Thornton LLP, the registered public or
certified public accountants of each Kratos and Herley, from Marcum LLP, the
registered public or certified public accountants of Herley Industries, Inc. for
the years ended August 3, 2008 and August 2, 2009, from EisnerAmper LLP, the
registered public or certified public accountants of Henry Bros. and from
Brightman Almagor Zohar & Co., a member firm of Deloitte Touche Tohmatsu, the
registered public or certified public accountants of General Microwave, (A) a
customary initial comfort letter delivered according to Statement of Auditing
Standards No. 72 (or any successor bulletin) or Statement of Auditing Standards
No. 100 (or any successor bulletin), as applicable, dated the date hereof, in
form and substance reasonably satisfactory to the Initial Purchasers and their
counsel, with respect to the financial statements and certain financial
information contained in the Time of Sale Document and the Final Offering
Memorandum, and (B) a customary “bring-down” comfort letter, dated the Closing
Date, in form and substance reasonably satisfactory to the Initial Purchasers
and their counsel, which includes, among other things, a reaffirmation of the
statements made in the initial letter furnished pursuant to clause (A) with
respect to such financial statements and financial information contained in the
Time of Sale Document and the Final Offering Memorandum.

 

(c)                                  Executed Documents.  The Initial Purchasers
shall have received fully executed originals of each Document (each of which
shall be in full force and effect on terms reasonably satisfactory to the
Initial Purchasers), and each opinion, certificate, letter and other document to
be delivered in connection with the Offering or any other Transaction.

 

33

--------------------------------------------------------------------------------


 

(d)                                 Collateral.

 

(A) The Collateral Agent shall have received on the Closing Date the following,
in the form and substance reasonably satisfactory to the Initial Purchasers, but
only to the extent not previously delivered:

 

(i)                                     appropriately completed copies of
Uniform Commercial Code financing statements naming the Stage I Issuer and
Acquisition Co., as applicable, as a debtor and the Collateral Agent as the
secured party, or other similar instruments or documents to be filed under the
Uniform Commercial Code of all jurisdictions as may be necessary or, in the
reasonable opinion of the Collateral Agent and its counsel, desirable to perfect
the security interests of the Collateral Agent pursuant to the Stage I
Collateral Agreements;

 

(ii)                                  appropriately completed copies of Uniform
Commercial Code Form UCC-3 termination statements, if any, necessary to release
all Liens (other than Permitted Liens) of any person in any collateral described
in any Stage I Collateral Agreement previously granted by any person;

 

(iii)                               certified copies of Uniform Commercial Code
Requests for Information or Copies (Form UCC-11), or a similar search report
certified by a party acceptable to the Collateral Agent, dated a date reasonably
near to the Closing Date, listing all effective financing statements which name
the Stage I Issuer or Acquisition Co. as the debtor, together with copies of
such financing statements (none of which shall cover any collateral described in
any Stage I Collateral Agreement, other than such financing statements that
evidence Permitted Liens);

 

(iv)                              such other approvals, opinions, or documents
as the Collateral Agent may reasonably request in form and substance reasonably
satisfactory to the Collateral Agent;

 

(B)           The Collateral Agent and its counsel shall be satisfied that
(a) the Lien granted to the Collateral Agent, for the benefit of the Secured
Parties in the collateral described above is of the priority described in the
Time of Sale Document and the Final Offering Memorandum and (b) no Lien exists
on any of the collateral described above, other than the Lien created in favor
of the Collateral Agent, for the benefit of the Secured Parties pursuant to a
Collateral Agreement in each case subject to the Permitted Liens;

 

(C)           All Uniform Commercial Code financing statements or other similar
financing statements and Uniform Commercial Code Form UCC-3 termination
statements required pursuant to clause (d)(A)(i) and (d)(A)(ii) above
(collectively, the “UCC Statements”) shall have been delivered to CT Corporation
System or another similar filing service company acceptable to the Collateral
Agent (the “Filing Agent”).  The Filing Agent shall have acknowledged in a
writing that is reasonably satisfactory to the Collateral Agent and its counsel
(i) the Filing Agent’s receipt of all UCC Statements, (ii) that the UCC
Statements have either been submitted for filing in the appropriate filing
offices or will be

 

34

--------------------------------------------------------------------------------


 

submitted for filing in the appropriate offices within ten days following the
Closing Date and (iii) that the Filing Agent will notify the Collateral Agent
and its counsel of the results of such submissions within 30 days following the
Closing Date.

 

(e)                                  Herley Debt.  Herley shall have no
outstanding indebtedness other than $7.6 million of indebtedness of Herley’s
Israeli subsidiary, and the Initial Purchasers shall have received a copy of the
irrevocable notice that was delivered by Herley to the IDA of Herley’s intent to
repay the $2.0 million of outstanding indebtedness under the bonds issued by
Herley’s U.S. subsidiaries to the IDA no later than May 2, 2011.

 

(f)                                    Acquisition. The Tender Offer for all of
the issued and outstanding shares of capital stock of Herley shall have expired
pursuant to the Merger Agreement (with no provision thereof having been waived,
amended, supplemented or otherwise modified in a manner which could reasonably
be expected to be materially adverse to the rights or interests of Acquisition
Co. or any holder of the Stage I Notes without the consent from the holders of
at least a majority in aggregate principal amount thereof) and that Acquisition
Co. shall have accepted for purchase such shares of capital stock which were
validly tendered and not withdrawn and which when added to such shares of
capital stock already held by Acquisition Co. constitute at least a majority on
a fully-diluted basis of the issued and outstanding common stock of Herley (or
such higher percentage of common and other capital stock as shall be required
under applicable law, the constituent documents of Herley and the contractual
arrangements of Herley to enable Acquisition Co. to cause the Merger to occur on
or prior to the 90th day following the Closing Date without the vote of any
other shareholder or any director of Herley), and Intermediate Holdings shall
have made a contribution to Acquisition Co. with the gross proceeds of the
Offering (net of all fees, expenses and costs related thereto) and all of the
proceeds of the Contributions to the extent necessary to enable Acquisition Co.
to concurrently consummate with the proceeds of such contribution such purchase.

 

(g)                                 No Material Adverse Change.  Subsequent to
the respective dates as of which information is given in the Time of Sale
Document (exclusive of any amendment or supplement thereto), there shall not
have been any Material Adverse Change that could, in the sole judgment of
Jefferies be expected to (i) make it impracticable or inadvisable to proceed
with the offering, sale or delivery of the Stage I Securities on the terms and
in the manner contemplated by this Agreement, the Time of Sale Document and the
Final Offering Memorandum, or (ii) materially impair the investment quality of
any of the Securities.

 

(h)                                 No Hostilities.  Any outbreak or escalation
of hostilities or other national or international calamity or crisis, including
acts of terrorism, or material adverse change or disruption in economic
conditions in, or in the financial markets of, the United States (it being
understood that any such change or disruption shall be relative to such
conditions and markets as in effect on the date hereof), if the effect of such
outbreak, escalation, calamity, crisis, act or material adverse change in the
economic conditions in, or in the financial markets of, the United States could
be reasonably expected to make it, in the sole judgment of Jefferies,
impracticable or inadvisable to market or proceed with the offering or delivery
of the Stage I Securities on the terms and in the manner contemplated

 

35

--------------------------------------------------------------------------------


 

in the Time of Sale Document and the Final Offering Memorandum or to enforce
contracts for the sale of any of the Stage I Securities.

 

(i)                                     No Suspension in Trading; Banking
Moratorium.  (i) Trading in Kratos’ common stock shall have been suspended by
the SEC or the NASDAQ Global Market or a suspension or limitation of trading
generally in securities on the New York Stock Exchange, the American Stock
Exchange or the NASDAQ Global Market or any setting of limitations on prices for
securities occurs on any such exchange or market or (ii) the declaration of a
banking moratorium by any Governmental Authority has occurred or the taking of
any action by any Governmental Authority after the date hereof in respect of its
monetary or fiscal affairs that, in the case of clause (i) or (ii) of this
paragraph, in the sole judgment of Jefferies could reasonably be expected to
have a material adverse effect on the financial markets in the United States or
elsewhere.

 

(j)                                     Corporate Proceedings.  All corporate
proceedings and other legal matters incident to the authorization, form and
validity of the Documents and the Transactions and all other legal matters
relating of the offering, issuance and sale of the Securities and the
Transactions shall be reasonably satisfactory in all material respects to
counsel to the Initial Purchaser; and Kratos shall have furnished to such
counsel all documents and information that they may reasonably request to enable
them to pass upon such matters.

 

(k)                                  Escrow Agreement. At the Closing Date, the
Stage I Issuer shall have duly executed and delivered the Escrow Agreement and
all other agreements, certificates, instruments and other documents and provided
evidence that all other actions necessary or, in the reasonable opinion of the
Escrow Agent, desirable, to perfect the security interests of the Escrow Agent
in the Escrow Account have been taken and the Escrow Agreement shall be in full
force and effect.

 

(l)                                     Required Escrow Deposit. The Stage I
Issuer shall have deposited cash into the Escrow Account in an amount, when
taken together with the proceeds of the Stage I Notes deposited therein by the
Initial Purchasers, equal to the Required Escrow Deposit.

 

(m)                               No Material Applicable Laws or Proceedings. 
(i) No Applicable Law shall have been enacted, adopted or issued and (ii) no
stop order suspending the qualification or exemption from qualification of any
of the Securities in any jurisdiction shall have been issued and no proceeding
for that purpose shall have been commenced or, to Kratos’ knowledge, after due
inquiry, be pending or contemplated as of the Closing Date that, would, as of
the date hereof and at the Closing Date, restrain, enjoin, prevent or interfere
with the consummation of the Offering or any of the Transactions or would,
individually or in the aggregate, have a Material Adverse Effect.

 

8.             Indemnification and Contribution.

 

(a)                                  Indemnification by the Issuers and the
Guarantors.  Each of the Issuers and Guarantors jointly and severally agree to
indemnify and hold harmless each Initial Purchaser, its affiliates, directors,
officers and employees, and each person, if any, who controls such Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of

 

36

--------------------------------------------------------------------------------


 

the Exchange Act, against any losses, claims, damages or liabilities of any kind
to which such Initial Purchaser, affiliate, director, officer, employee or such
controlling person may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of Kratos, insofar as any such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon:

 

(i)                                     any untrue statement or alleged untrue
statement of a material fact contained in the Time of Sale Document, any Company
Additional Written Communication or the Final Offering Memorandum, or any
amendment or supplement thereto; or

 

(ii)                                  the omission or alleged omission to state,
in the Time of Sale Document, any Company Additional Written Communication or
the Final Offering Memorandum, or any amendment or supplement thereto, a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

and, subject to the provisions hereof, will reimburse, as incurred, such Initial
Purchaser and its affiliates, directors, officers, employees and each such
controlling persons for any legal or other expenses incurred by such person in
connection with investigating, defending against, settling, compromising, paying
or appearing as a third-party witness in connection with any such loss, claim,
damage, liability, expense or action in respect thereof; provided, however, the
Issuers and the Guarantors will not be liable in any such case to the extent
(but only to the extent) that a court of competent jurisdiction shall have
determined by a final, unappealable judgment that such loss, claim, damage,
liability or expense resulted solely from any untrue statement or alleged untrue
statement or omission or alleged omission made in the Time of Sale Document, any
Company Additional Written Communication or the Final Offering Memorandum or any
amendment or supplement thereto in reliance upon and in conformity with written
information concerning the Initial Purchasers furnished to Kratos by the Initial
Purchasers specifically for use therein, it being understood and agreed that the
only such information furnished by the Initial Purchasers to Kratos consists of
the information set forth in Section 13.  The indemnity agreement set forth in
this Section shall be in addition to any liability that the Issuers and the
Guarantors may otherwise have to the indemnified parties.

 

(b)                                 Indemnification by the Initial Purchasers. 
Each Initial Purchaser agrees severally and not jointly to indemnify and hold
harmless each of the Issuers, each of the Guarantors and their respective
directors, officers and each person, if any, who controls Kratos within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
against any losses, claims, damages, liabilities or expenses to which such
Issuer, such Guarantor or any such director, officer or controlling person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as a court of competent jurisdiction shall have determined by a final,
unappealable judgment that such losses, claims, damages, liabilities or expenses
(or actions in respect thereof) have resulted solely from (i) any untrue
statement or alleged untrue statement of any material fact contained

 

37

--------------------------------------------------------------------------------


 

in the Time of Sale Document or the Final Offering Memorandum or any amendment
or supplement thereto or (ii) the omission or the alleged omission to state
therein a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, in each case to
the extent (but only to the extent) that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning the Initial Purchasers furnished
to Kratos by the Initial Purchasers specifically for use therein as set forth in
Section 13; and, subject to the limitation set forth immediately preceding this
clause, will reimburse, as incurred, any legal or other expenses incurred by the
Issuers, each of the Guarantors or any such director, officer or controlling
person in connection with any such loss, claim, damage, liability, expense or
action in respect thereof.  The indemnity agreement set forth in this
Section shall be in addition to any liability that the Initial Purchasers may
otherwise have to the indemnified parties.

 

(c)                                  Notifications and Other Indemnification
Procedures.  As promptly as reasonably practicable after receipt by an
indemnified party under this Section of notice of the commencement of any action
for which such indemnified party is entitled to indemnification under this
Section, such indemnified party will, if a claim in respect thereof is to be
made against the indemnifying party under this Section, notify the indemnifying
party of the commencement thereof in writing; but the omission to so notify the
indemnifying party (i) will not relieve such indemnifying party from any
liability under Section 8(a) or (b) above unless and only to the extent it is
materially prejudiced as a proximate result thereof and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in Section 8(a) and
(b) above.  In case any such action is brought against any indemnified party,
and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein and, to the extent
that it may elect, jointly with any other indemnifying party similarly notified
by written notice delivered to the indemnified party promptly after receiving
the aforesaid notice from such indemnified party, to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party; provided,
however, that if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest, (ii) the defendants in any such action include both the indemnified
party and the indemnifying party, and the indemnified party shall have concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be one or more legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, or (iii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after receipt by the indemnifying
party of notice of the institution of such action, then, in each such case, the
indemnifying party shall not have the right to direct the defense of such action
on behalf of such indemnified party or parties and such indemnified party or
parties shall have the right to select separate counsel to defend such action on
behalf of such indemnified party or parties at the expense of the indemnifying
party.  After notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof and approval by such indemnified
party of counsel appointed to defend

 

38

--------------------------------------------------------------------------------


 

such action, the indemnifying party will not be liable to such indemnified party
under this Section for any legal or other expenses, other than reasonable costs
of investigation, subsequently incurred by such indemnified party in connection
with the defense thereof, unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that in connection with such action the
indemnifying party shall not be liable for the fees and expenses of more than
one separate counsel (in addition to local counsel) in any one action or
separate but substantially similar actions in the same jurisdiction arising out
of the same general allegations or circumstances, designated by the Initial
Purchasers in the case of Section 8(a) or Kratos in the case of Section 8(b),
representing the indemnified parties under such Section 8(a) or (b), as the case
may be, who are parties to such action or actions), (ii) the indemnifying party
has authorized in writing the employment of counsel for the indemnified party at
the expense of the indemnifying party or (iii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party and shall be paid as they are incurred.  After
such notice from the indemnifying party to such indemnified party, the
indemnifying party will not be liable for the costs and expenses of any
settlement of such action effected by such indemnified party without the prior
written consent of the indemnifying party (which consent shall not be
unreasonably withheld), unless such indemnified party waived in writing its
rights under this Section, in which case the indemnified party may effect such a
settlement without such consent.

 

(d)                                 Settlements.  No indemnifying party shall be
liable under this Section for any settlement of any claim or action (or
threatened claim or action) effected without its written consent, which shall
not be unreasonably withheld, but if a claim or action settled with its written
consent, or if there be a final judgment for the plaintiff with respect to any
such claim or action, each indemnifying party jointly and severally agrees,
subject to the exceptions and limitations set forth above, to indemnify and hold
harmless each indemnified party from and against any and all losses, claims,
damages or liabilities (and legal and other expenses as set forth above)
incurred by reason of such settlement or judgment.  No indemnifying party shall,
without the prior written consent of the indemnified party (which consent shall
not be unreasonably withheld), effect any settlement or compromise of any
pending or threatened proceeding in respect of which the indemnified party is or
could have been a party, or indemnity could have been sought hereunder by the
indemnified party, unless such settlement (A) includes an unconditional written
release of the indemnified party, in form and substance satisfactory to the
indemnified party, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to an admission of
fault, culpability or failure to act by or on behalf of the indemnified party.

 

(e)                                  Contribution.  In circumstances in which
the indemnity agreements provided for in this Section is unavailable to, or
insufficient to hold harmless, an indemnified party in respect of any losses,
claims, damages, liabilities or expenses (or actions in respect thereof), each
indemnifying party, in order to provide for just and equitable contributions,
shall contribute to the amount paid or payable by such indemnified party as a
result of such

 

39

--------------------------------------------------------------------------------


 

losses, claims, damages, liabilities or expenses (or actions in respect thereof)
in such proportion as is appropriate to reflect (i) the relative benefits
received by the indemnifying party or parties, on the one hand, and the
indemnified party, on the other hand, from the Offering or (ii) if the
allocation provided by the foregoing clause (i) is not permitted by applicable
law, not only such relative benefits but also the relative fault of the
indemnifying party or parties, on the one hand, and the indemnified party, on
the other hand, in connection with the statements or omissions or alleged
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof).  The relative benefits received by
the Issuers and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, shall be deemed to be in the same proportion as the total
proceeds from the Offering (before deducting expenses) received by the Stage I
Issuer bear to the total discounts and commissions received by the Initial
Purchasers. The relative fault of the parties shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Issuers and the Guarantors, on the one
hand, or the Initial Purchasers pursuant to Section 8(b) above, on the other
hand, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or alleged
statement or omissions, and any other equitable considerations appropriate in
the circumstances.

 

(f)                                    Equitable Consideration.  The Issuers,
the Guarantors and the Initial Purchasers agree that it would not be equitable
if the amount of such contribution determined pursuant to Section 8(e) were
determined by pro rata or per capita allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in Section 8(e). Notwithstanding any other provision of this Section, the
Initial Purchasers shall not be obligated to make contributions hereunder that
in the aggregate exceed the total discounts, commissions and other compensation
received by such Initial Purchasers under this Agreement, less the aggregate
amount of any damages that such Initial Purchasers have otherwise been required
to pay by reason of the untrue or alleged untrue statements or the omissions or
alleged omissions to state a material fact.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligation to contribute
hereunder shall be several in proportion to their respective purchase
obligations hereunder and not joint. For purposes of Section 8(e), each
director, officer and employee of each Initial Purchaser, and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, shall have the same rights to
contribution as the Initial Purchasers, and each director, officer and employee
of the Issuers and the Guarantors, and each person, if any, who controls an
Issuer or any of the Guarantors within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, shall have the same rights to
contribution as the Issuers and the Guarantors.

 

9.             Termination.  Jefferies may terminate this Agreement at any time
prior to the Closing Date by written notice to Kratos if any of the events
described in Sections 7(g) (No Material Adverse Change), 7(h) (No Hostilities)
or 7(i) (No Suspension in Trading; Banking

 

40

--------------------------------------------------------------------------------


 

Moratorium) shall have occurred or if the Initial Purchasers shall decline to
purchase the Stage I Securities for any reason permitted by this Agreement.  The
Issuers may terminate this Agreement on the Closing Date by written notice to
Jefferies if less than a majority of all of the outstanding shares of common
stock of Herley have been validly tendered (on a fully-diluted basis) pursuant
to the Tender Offer on or prior to the Closing Date.  Any termination pursuant
to this Section shall be without liability on the part of (a) the Issuers or the
Guarantors to the Initial Purchasers, except that the Issuers and the Guarantors
shall be obligated to reimburse the expenses of the Initial Purchasers pursuant
to Section 5(f) hereof; provided, however that if the Issuers terminate this
Agreement pursuant to the immediately preceding sentence then no such
reimbursement obligation shall exist hereunder (but Kratos acknowledges and
agrees that to the extent such expenses are reimbursable under the Debt
Financing Letters (as defined in the Commitment Letter), such expenses shall
continue to be reimbursable thereunder in accordance with the terms thereof), or
(b) the Initial Purchasers to the Issuers or the Guarantors, except, in the case
of each of clauses (a) and (b), that the provisions of Sections 9 and 10 hereof
shall at all times be effective and shall survive such termination.

 

10.          Survival.  The representations and warranties, covenants,
indemnities and contribution and expense reimbursement provisions and other
agreements of the Issuers and the Guarantors set forth in or made pursuant to
this Agreement shall remain operative and in full force and effect, and will
survive, regardless of (i) any investigation, or statement as to the results
thereof, made by or on behalf of the Initial Purchasers, (ii) the acceptance of
the Stage I Securities, and payment for them hereunder, and (iii) any
termination of this Agreement.

 

11.          Defaulting Initial Purchaser.  If, on the Closing Date, any one of
the Initial Purchasers shall fail or refuse to purchase Stage I Securities that
it or they have agreed to purchase hereunder on such date, and the aggregate
principal amount of Stage I Securities which such defaulting Initial Purchaser
agreed but failed or refused to purchase is not more than one tenth of the
aggregate principal amount of Stage I Securities to be purchased on such date,
the other Initial Purchasers shall be obligated severally in the proportions
that the principal amount of Stage I Securities set forth opposite their
respective names in Schedule I hereto bears to the aggregate principal amount of
Stage I Securities set forth opposite the names of all such non-defaulting
Initial Purchasers to purchase the Stage I Securities which such defaulting
Initial Purchaser agreed but failed or refused to purchase on such date. If, on
the Closing Date any Initial Purchaser shall fail or refuse to purchase Stage I
Securities which it or they have agreed to purchase hereunder on such date and
the aggregate principal amount of Stage I Securities with respect to which such
default occurs is more than one tenth of the aggregate principal amount of Stage
I Securities to be purchased on such date, and arrangements satisfactory to the
non-defaulting Initial Purchasers and Kratos for the purchase of such Stage I
Securities are not made within 36 hours after such default, this Agreement shall
terminate without liability on the part of the non-defaulting Initial Purchasers
or of the Issuers or any Guarantor. Any action taken under this Section shall
not relieve any defaulting Initial Purchaser from liability in respect of any
default of such Initial Purchaser under this Agreement.

 

12.          No Fiduciary Relationship.  The Issuers and the Guarantors hereby
acknowledge that each Initial Purchaser is acting solely as initial purchaser in
connection with the purchase and sale of the Stage I Securities. The Issuers and
the Guarantors further acknowledge that each Initial Purchaser is acting
pursuant to a contractual relationship created solely by this Agreement

 

41

--------------------------------------------------------------------------------


 

entered into on an arm’s length basis, and in no event do the parties intend
that the Initial Purchasers act or be responsible as a fiduciary to either the
Issuers, the Guarantors or their respective management, stockholders or
creditors or any other person in connection with any activity that the Initial
Purchasers may undertake or have undertaken in furtherance of the purchase and
sale of the Stage I Securities, either before or after the date hereof.  The
Initial Purchasers hereby expressly disclaim any fiduciary or similar
obligations to either the Issuers or the Guarantors, either in connection with
the transactions contemplated by this Agreement or any matters leading up to
such transactions, and the Issuers and the Guarantors hereby confirm their
understanding and agreement to that effect. The Issuers, the Guarantors and the
Initial Purchasers agree that they are each responsible for making their own
independent judgments with respect to any such transactions and that any
opinions or views expressed by the Initial Purchasers to the Issuers and the
Guarantors regarding such transactions, including, but not limited to, any
opinions or views with respect to the price or market for the Securities, do not
constitute advice or recommendations to the Issuers and the Guarantors. The
Issuers and the Guarantors hereby waive and release, to the fullest permitted by
law, any claims that either the Issuers or the Guarantors may have against the
Initial Purchasers with respect to any breach or alleged breach of any fiduciary
or similar duty to the Issuers or the Guarantors in connection with the
transactions contemplated by this Agreement or any matters leading up to such
transactions.

 

13.          Information Supplied by Initial Purchasers.  Each of the Issuers
and the Guarantors hereby acknowledges that, for purposes of Section 4(c) and
Section 8, the only information that the Initial Purchasers have furnished to
Kratos specifically for use in the Preliminary Offering Memorandum or the Final
Offering Memorandum are the statements set forth in (a) the first sentence of
the sixth paragraph and (b) the first sentence of the eighth paragraph under the
caption “Plan of Distribution” in the Preliminary Offering Memorandum and the
Final Offering Memorandum.

 

14.          Miscellaneous.

 

(a)                                  Notices.  Notices given pursuant to any
provision of this Agreement shall be addressed as follows: (i) if to the
Issuers, to:

 

Kratos Defense & Security Solutions, Inc.

4820 Eastgate Mall

San Diego, CA 92121

Tel: (858) 812-7300

Fax: (858) 812-7301

Attention: Deanna Lund

 

with a copy to:

 

Paul, Hastings, Janofsky & Walker LLP

4747 Executive Drive, 12th Floor

San Diego, CA 92121

Tel: (858) 458-3000

Fax: (858) 458-3005

Attention: Deyan Spiridonov

 

42

--------------------------------------------------------------------------------


 

and (ii) if to the Initial Purchasers, to:

 

Jefferies & Company, Inc.

520 Madison Avenue

New York, NY 10022

Attention: General Counsel

 

and

 

KeyBanc Capital Markets Inc.

127 Public Square

Cleveland, OH 44114

Attention: General Counsel

 

Oppenheimer & Co. Inc.

300 Madison Avenue

New York, NY 10017

Attention: General Counsel

 

(or in any case to such other address as the person to be notified may have
requested in writing).

 

(b)                                 Beneficiaries.  This Agreement has been and
is made solely for the benefit of and shall be binding upon the Issuers, the
Guarantors, the Initial Purchasers and to the extent provided in Section 8
hereof, the controlling persons, affiliates, officers, directors, partners,
employees, representatives and agents referred to in Section 8 hereof and their
respective heirs, executors, administrators, successors and assigns, all as and
to the extent provided in this Agreement, and no other person shall acquire or
have any right under or by virtue of this Agreement. The term “successors and
assigns” shall not include a purchaser of any of the Stage I Securities from the
Initial Purchasers merely because of such purchase.  Notwithstanding the
foregoing, it is expressly understood and agreed that each purchaser who
purchases Stage I Securities from the Initial Purchasers is intended to be a
beneficiary of the covenants of the Issuers and the Guarantors contained in the
Registration Rights Agreement to the same extent as if the Stage I Securities
were sold and those covenants were made directly to such purchaser by the
Issuers and the Guarantors, and each such purchaser shall have the right to take
action against the Issuers and the Guarantors to enforce, and obtain damages for
any breach of, those covenants.

 

(c)                                  Governing Law; Jurisdiction; Waiver of Jury
Trial; Venue.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.  Each of the Issuers and the Guarantors
hereby expressly and irrevocably (i) submits to the non-exclusive jurisdiction
of the federal and state courts sitting in the Borough of Manhattan in the City
of New York in any suit or proceeding arising out of or relating to this
Agreement or the Transactions, and (ii) waives (a) its right to a trial by jury
in any legal action or proceeding relating to this Agreement, the Transactions
or any course of conduct, course of dealing, statements (whether verbal or
written) or actions of the Initial

 

43

--------------------------------------------------------------------------------


 

Purchasers and for any counterclaim related to any of the foregoing and (b) any
obligation which it may have or hereafter may have to the laying of venue of any
such litigation brought in any such court referred to above and any claim that
any such litigation has been brought in an inconvenient forum.

 

(d)                                 Entire Agreement; Counterparts.  This
Agreement, together with the Engagement Letter, constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof.  This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

Notwithstanding the foregoing or anything else contained in this Agreement
(other than the last sentence of this paragraph) to the contrary, nothing
contained in this Agreement shall be deemed to (except as otherwise provided in
this paragraph) amend, modify or impair or otherwise affect the rights and
obligations (including in the case of the Commitment Parties (as such term is
defined in the Commitment Letter as herein defined), the Commitments (as such
term is defined in the Commitment Letter)) of any of the parties under the
Commitment Letter dated February 7, 2011 among Kratos, on the one hand, and
Jefferies Group, Inc., Key Capital Corporation and OPY Credit Corp., on the
other hand (the “Commitment Letter”) or any other Debt Financing Letter (as
defined therein), in any manner whatsoever.  In the event (A) (i) any of the
conditions set forth in Section 7 of this Agreement are not satisfied or waived
by the Initial Purchasers on March 25, 2011 or (ii) the Initial Purchasers would
have the right to terminate this Agreement in accordance with Section 9 of this
Agreement but (B) the Commitment Parties would not have the right to terminate
their Commitments under the Commitment Letter and the conditions to the
obligations of the Commitment Parties to purchase Notes (as defined therein)
under Section 3 of the Commitment Letter have been satisfied by such date, then
each of the Initial Purchasers (severally and not jointly) agrees that it shall
(i) honor the obligation of its or its affiliate that is a Commitment Party
under the Commitment Letter to purchase the Stage I Notes or (ii) shall cause
such affiliate to enter into a joinder and amendment to this Agreement such that
such affiliate shall become a party hereto and this Agreement shall be amended
in a manner consistent with the terms set forth under the caption “Purchase
Agreement” in Exhibit A to the Commitment Letter to modify the representations
and warranties, conditions and termination rights as provided for under such
caption (and the parties hereto agree to negotiate such amendment in good
faith); provided, that in no event shall the failure to agree upon such joinder
and amendment be an excuse for the Commitment Parties to fail to fund the
Commitments on March 25, 2011 provided that Kratos has in fact satisfied the
conditions set forth in Section 3 of the Commitment Letter (including those set
forth in Exhibit B to the Commitment Letter (after giving effect to the waivers
set forth in the proviso to the immediately succeeding sentence)); it being
acknowledged that the Commitment Parties shall have the right to exercise their
market flex rights under Section 2 of the Fee Letter (as defined in the
Commitment Letter).  The parties hereto acknowledge and agree that the
conditions set forth in paragraphs (i) 5 (provided that the condition set forth
in Section 7(e) hereof has been satisfied), (ii) 6, (iii) 13, (iv) 14 (subject
to the Issuers’ continued compliance with Section 5(d) hereof) and (v) 15 (to
the extent that such

 

44

--------------------------------------------------------------------------------


 

paragraph 15 relates to the delivery of a comfort letter and a “bring down”
comfort letter from Plante & Moran, PLLC) of Exhibit B to the Commitment Letter
are waived as of the date of this Agreement; provided that, in the case of
clauses (ii), (iii), (iv) and (v) above, such limited waiver is effective only
until 5:00 p.m. EDT on March 25, 2011, at which time such limited waiver with
respect to such clauses will expire and such conditions will be reinstated and
in full force and effect.  Notwithstanding anything contained in this Agreement
to the contrary, if (i) the Stage I Notes are purchased hereunder on the Closing
Date or (ii) (A) by March 24, 2011, a majority of the outstanding shares of the
common stock of Herley have been validly tendered (on a fully-diluted basis) and
not withdrawn and Acquisition Co. is legally obligated under the Merger
Agreement to purchase such shares and (B) no later than 1:00 p.m. EDT on
March 25, 2011, the Initial Purchasers or such affiliates, as applicable, are
ready and willing to purchase all of the Stage I Notes and the Stage I Issuer
refuses to issue the Stage I Notes by such time, then, in the case of each of
clauses (i) and (ii), all of the Commitments shall be terminated.

 

(e)                                  Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

(f)                                    Separability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their reasonable best efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such term, provision, covenant or restriction. It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.

 

(g)                                 Amendment.  This Agreement may be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may be given, provided that the same are in writing and signed
by all of the signatories hereto.

 

(h)                                 Agreement Among Initial Purchasers.  Any
action by the Initial Purchasers hereunder may be taken by Jefferies on behalf
of the Initial Purchasers, and any such action taken by Jefferies shall be
binding upon each of the Initial Purchasers.

 

(i)                                     Escrow Condition.  Notwithstanding
anything to the contrary in this Agreement, if the Escrow Condition does not
exist on the Closing Date, the Stage I Issuer will not be required to deposit
the Required Escrow Deposit in the Escrow Account and the representations,
warranties, covenants and conditions herein related to the Required Escrow
Deposit, the Escrow Account and the Escrow Agreement shall be given no force or
effect

 

(j)                                     Representations and Warranties Regarding
Herley.  Notwithstanding anything to the contrary in this Agreement, each
representation and warranty (except to the extent such

 

45

--------------------------------------------------------------------------------


 

representation and warranty is already modified with a knowledge qualifier) made
or to be made with respect to Herley or any of its subsidiaries shall be deemed
to have been made or will be made to the knowledge, after due inquiry, of Kratos
to the extent such representation and warranty is applicable to Herley or such
subsidiary.

 

46

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement between the
Issuers, the Guarantors and the Initial Purchasers.

 

 

Very truly yours,

 

 

 

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ACQUISITION CO. LANZA PARENT

 

 

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

LANZA ACQUISITION CO.

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

AI METRIX, INC.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

AIRORLITE COMMUNICATIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

CHARLESTON MARINE CONTAINERS INC.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

DALLASTOWN REALTY I, LLC

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer of Gichner Holdings, Inc.,
sole member of Dallastown Realty I, LLC

 

 

 

 

 

 

 

 

 

DALLASTOWN REALTY II, LLC

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer of Dallastown Realty I,
LLC, sole member of Dallastown Realty II, LLC

 

 

 

 

 

 

 

 

 

DEFENSE SYSTEMS, INCORPORATED

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

DEI SERVICES CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

DIGITAL FUSION SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

DIGITAL FUSION, INC.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

DIVERSIFIED SECURITY SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

DTI ASSOCIATES, INC.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

GICHNER HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

GICHNER SYSTEMS INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

GICHNER SYSTEMS GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

HAVERSTICK CONSULTING, INC.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

HAVERSTICK GOVERNMENT SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

HENRY BROS. ELECTRONICS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

HENRY BROS. ELECTRONICS, INC.,

 

a Colorado corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

HENRY BROS. ELECTRONICS, INC.,

 

a Virginia corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

HENRY BROS. ELECTRONICS, INC.,

 

a New Jersey corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

HENRY BROS. ELECTRONICS, INC.,

 

a California corporation

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

HENRY BROS. ELECTRONICS, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer of Henry Bros.
Electronics, Inc., sole member of Henry Bros. Electronics, LLC

 

 

 

 

 

 

 

 

 

HGS HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

JMA ASSOCIATES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

KRATOS DEFENSE ENGINEERING SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

KRATOS PUBLIC SAFETY & SECURITY SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

KRATOS MID-ATLANTIC, INC.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

KRATOS SOUTHEAST, INC.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

KRATOS SOUTHWEST L.P.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer of Kratos Texas, Inc.,
General Partner of Kratos Southwest L.P.

 

 

 

 

 

 

 

 

 

KRATOS TEXAS, INC.

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

MADISON RESEARCH CORPORATION

 

 

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

NATIONAL SAFE OF CALIFORNIA, INC.

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

POLEXIS, INC.

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

REALITY BASED IT SERVICES, LTD.

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

ROCKET SUPPORT SERVICES LLC

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer of HGS Holdings, Inc., sole
managing member of Rocket Support Services LLC

 

 

 

 

 

SHADOW I, INC.

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

SHADOW II, INC.

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

SHADOW III, INC.

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

SCT ACQUISITION, LLC

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer of Charlestown Marine
Containers Inc., sole member of SCT Acquisition, LLC

 

 

 

 

 

SCT REAL ESTATE, LLC

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer of SCT Acquisition, LLC,
sole member of SCT Real Estate, LLC

 

 

 

 

 

SUMMIT RESEARCH CORPORATION

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

KRATOS TECHNOLOGY & TRAINING SOLUTIONS, INC.

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

WFI NMC CORP.

 

 

 

 

 

By:

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

 

 

JEFFERIES & COMPANY, INC.

 

 

 

 

 

By:

/s/ Kevin Lockhart

 

 

Name: Kevin Lockhart

 

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------


 

KEYBANC CAPITAL MARKETS INC.

 

 

 

 

 

By:

/s/ Eric N. Peither

 

 

Name: Eric N. Peither

 

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------


 

OPPENHEIMER & CO. INC.

 

 

 

 

 

By:

/s/ Brian S. Perman

 

 

Name: Brian S. Perman

 

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------